Exhibit 10.3

Execution

 

 

 

GOHEALTH HOLDINGS, LLC

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

Dated as of July 15, 2020

 

 

THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS SECOND AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH
THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I. DEFINITIONS

     2  

Article II. ORGANIZATIONAL MATTERS

     13  

Section 2.01

  Formation of Company      13  

Section 2.02

  Second Amended and Restated Limited Liability Company Agreement      13  

Section 2.03

  Name      14  

Section 2.04

  Purpose; Powers      14  

Section 2.05

  Principal Office; Registered Office      14  

Section 2.06

  Term      14  

Section 2.07

  No State-Law Partnership      14  

Article III. MEMBERS; UNITS; CAPITALIZATION

     15  

Section 3.01

  Members      15  

Section 3.02

  Units      15  

Section 3.03

  Recapitalization; the Corporation’s Capital Contribution; the Corporation’s
Purchase of Common Units      16  

Section 3.04

  Authorization and Issuance of Additional Units      16  

Section 3.05

  Repurchase or Redemption of shares of Class A Common Stock      18  

Section 3.06

  Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units      18  

Section 3.07

  Negative Capital Accounts      19  

Section 3.08

  No Withdrawal      19  

Section 3.09

  Loans From Members      19  

Section 3.10

  Corporate Stock Option Plans and Equity Plans      19  

Section 3.11

  Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan      21  

Article IV. DISTRIBUTIONS

     21  

Section 4.01

  Distributions      21  

Article V. CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

     24  

Section 5.01

  Capital Accounts      24  

Section 5.02

  Allocations      25  

Section 5.03

  Regulatory Allocations      25  

Section 5.04

  Final Allocations      26  

Section 5.05

  Tax Allocations      26  

Section 5.06

  Indemnification and Reimbursement for Payments on Behalf of a Member      27  



--------------------------------------------------------------------------------

Article VI. MANAGEMENT

     28  

Section 6.01

  Authority of Manager      28  

Section 6.02

  Actions of the Manager      29  

Section 6.03

  Resignation; No Removal      29  

Section 6.04

  Vacancies      29  

Section 6.05

  Transactions Between the Company and the Manager      29  

Section 6.06

  Reimbursement for Expenses      30  

Section 6.07

  Delegation of Authority      30  

Section 6.08

  Limitation of Liability of Manager      30  

Section 6.09

  Investment Company Act      31  

Article VII. RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER

     32  

Section 7.01

  Limitation of Liability and Duties of Members      32  

Section 7.02

  Lack of Authority      33  

Section 7.03

  No Right of Partition      33  

Section 7.04

  Indemnification      33  

Section 7.05

  Inspection Rights      34  

Article VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

     34  

Section 8.01

  Records and Accounting      34  

Section 8.02

  Fiscal Year      34  

Article IX. TAX MATTERS

     35  

Section 9.01

  Preparation of Tax Returns      35  

Section 9.02

  Tax Elections      35  

Section 9.03

  Tax Controversies      35  

Article X. RESTRICTIONS ON TRANSFER OF UNITS; CERTAIN TRANSACTIONS

     36  

Section 10.01

  Transfers by Members      36  

Section 10.02

  Permitted Transfers      36  

Section 10.03

  Restricted Units Legend      37  

Section 10.04

  Transfer      38  

Section 10.05

  Assignee’s Rights      38  

Section 10.06

  Assignor’s Rights and Obligations      38  

Section 10.07

  Overriding Provisions      39  

Section 10.08

  Spousal Consent      40  

Section 10.09

  Certain Transactions with respect to the Corporation      40  

Section 10.10

  Unvested Common Units      42  

Article XI. REDEMPTION AND DIRECT EXCHANGE RIGHTS

     42  

Section 11.01

  Redemption Right of a Member      42  

 

iii



--------------------------------------------------------------------------------

Section 11.02

  Election and Contribution of the Corporation      45  

Section 11.03

  Direct Exchange Right of the Corporation      46  

Section 11.04

  Reservation of Shares of Class A Common Stock; Listing; Certificate of the
Corporation      47  

Section 11.05

  Effect of Exercise of Redemption or Direct Exchange      48  

Section 11.06

  Tax Treatment      48  

Article XII. ADMISSION OF MEMBERS

     48  

Section 12.01

  Substituted Members      48  

Section 12.02

  Additional Members      48  

Article XIII. WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

     48  

Section 13.01

  Withdrawal and Resignation of Members      48  

Article XIV. DISSOLUTION AND LIQUIDATION

     49  

Section 14.01

  Dissolution      49  

Section 14.02

  Winding Up      49  

Section 14.03

  Deferment; Distribution in Kind      50  

Section 14.04

  Cancellation of Certificate      50  

Section 14.05

  Reasonable Time for Winding Up      51  

Section 14.06

  Return of Capital      51  

Article XV. GENERAL PROVISIONS

     51  

Section 15.01

  Power of Attorney      51  

Section 15.02

  Confidentiality      51  

Section 15.03

  Amendments      53  

Section 15.04

  Title to Company Assets      53  

Section 15.05

  Addresses and Notices      53  

Section 15.06

  Binding Effect; Intended Beneficiaries      54  

Section 15.07

  Creditors      54  

Section 15.08

  Waiver      55  

Section 15.09

  Counterparts      55  

Section 15.10

  Applicable Law      55  

Section 15.11

  Severability      55  

Section 15.12

  Further Action      55  

Section 15.13

  Execution and Delivery by Electronic Signature and Electronic Transmission   
  55  

Section 15.14

  Right of Offset      56  

Section 15.15

  Entire Agreement      56  

Section 15.16

  Remedies      56  

Section 15.17

  Descriptive Headings; Interpretation      56  

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule 1    –    Schedule of Pre-IPO Members Schedule 2    –    Schedule of
Members Exhibits       Exhibit A    –    Form of Joinder Agreement Exhibit B-1
   –    Form of Agreement and Consent of Spouse Exhibit B-2    –    Form of
Spouse’s Confirmation of Separate Property

 

v



--------------------------------------------------------------------------------

GOHEALTH HOLDINGS, LLC

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) of GoHealth Holdings, LLC a
Delaware limited liability company (the “Company”), dated as of July 15, 2020
(the “Effective Date”), is entered into by and among the Company, GoHealth,
Inc., a Delaware corporation (the “Corporation”), as the managing member of the
Company, and each of the other Members (as defined herein).

RECITALS

WHEREAS, unless the context otherwise requires, capitalized terms used herein
have the respective meaning ascribed to them in Article I;

WHEREAS, the Company was formed as a limited liability company with the name
“Blizzard Parent, LLC”, pursuant to and in accordance with the Delaware Act by
the filing of the Certificate with the Secretary of State of the State of
Delaware pursuant to Section 18-201 of the Delaware Act on July 11, 2019;

WHEREAS, prior to the IPO (as defined below), the Company was governed by that
certain Amended and Restated Limited Liability Company Agreement of the Company,
dated as of September 13, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, together with all
schedules, exhibits and annexes thereto, the “Initial LLC Agreement”), which the
parties listed on Schedule 1 hereto executed in their capacity as members
(including pursuant to consents and joinders thereto) (collectively, the
“Pre-IPO Members”);

WHEREAS, in connection with the IPO, the Company was a party to a series of
reorganization transactions with the Corporation and various other parties
pursuant to which, among other matters, the Corporation was admitted as a
Pre-IPO Member;

WHEREAS, in connection with the IPO, the Company, the Corporation and the
Pre-IPO Members desire to convert all of the Original Units (as defined below)
into Common Units (as defined below), or, with respect to the Senior Preferred
Earnout Units (as defined in Section 4.1 of the Initial LLC Agreement) issued in
May 2020, the right to receive cash at the closing of the IPO (collectively, the
“Recapitalization”) as provided herein;

WHEREAS, except for the Over-Allotment Option (as defined below), the
Corporation will sell shares of its Class A Common Stock to public investors in
the IPO and will use the net proceeds received from the IPO (the “IPO Net
Proceeds”) to purchase newly issued Common Units from the Company pursuant to
the IPO Common Unit Subscription Agreement;



--------------------------------------------------------------------------------

WHEREAS, immediately following the consummation of the purchase contemplated by
the IPO Common Unit Subscription Agreement, the Company shall use a portion of
the IPO Net Proceeds to redeem certain Common Units held by the Members (the
“IPO Unit Redemption”);

WHEREAS, the Corporation may issue additional shares of Class A Common Stock in
connection with the IPO as a result of the exercise by the underwriters of their
over-allotment option (the “Over-Allotment Option”) and, if the Over-Allotment
Option is exercised in whole or in part, any additional net proceeds (the
“Over-Allotment Option Net Proceeds”) shall be used by the Corporation to
purchase additional newly issued Common Units from the Company pursuant to the
IPO Common Unit Subscription Agreement; and

WHEREAS, in connection with the foregoing matters, the Company and the Members
desire to continue the Company without dissolution and amend and restate the
Initial LLC Agreement in its entirety as of the Effective Date to reflect, among
other things, (a) the Recapitalization, (b) the addition of the Corporation as a
Member and its designation as sole Manager of the Company and (c) the other
rights and obligations of the Members, the Company, the Manager and the
Corporation, in each case, as provided and agreed upon in the terms of this
Agreement as of the Effective Date, at which time the Initial LLC Agreement
shall be superseded entirely by this Agreement and shall be of no further force
or effect.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Initial LLC Agreement is hereby amended and restated in
its entirety and the Company, the Corporation and the other Members, each
intending to be legally bound, each hereby agrees as follows:

ARTICLE I.

DEFINITIONS

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

“Additional Member” has the meaning set forth in Section 12.02.

“Adjusted Capital Account Deficit” means, with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero. For this purpose, such Member’s Capital
Account balance shall be:

 

  (a)

reduced for any items described in Treasury Regulation Section 1.704-
1(b)(2)(ii)(d)(4), (5), and (6); and

 

  (b)

increased for any amount such Member is obligated to contribute or is treated as
being obligated to contribute to the Company pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership)
or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

“Admission Date” has the meaning set forth in Section 10.06.

 

2



--------------------------------------------------------------------------------

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified. As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities or by contract or other agreement).

“Agreement” has the meaning set forth in the Preamble.

“Assignee” means a Person to whom a Unit has been transferred but who has not
become a Member pursuant to Article XII.

“Assumed Tax Liability” means, with respect to any Member, an amount equal to
the excess of (i) the product of (A) the Distribution Tax Rate multiplied by
(B) the estimated or actual cumulative taxable income or gain of the Company, as
determined for federal income tax purposes, allocated to such Member for full or
partial Fiscal Years commencing on or after January 1, 2020, less prior losses
of the Company allocated to such Member for full or partial Fiscal Years
commencing on or after January 1, 2020, in each case, as determined by the
Manager and to the extent such prior losses are available to reduce such income
over (ii) the sum of (A) the cumulative Tax Distributions made to such Member
after the closing date of the IPO pursuant to Sections 4.01(b)(i), 4.01(b)(ii)
and 4.01(b)(iii) and (B) distributions made to such Member (or such Member’s
predecessor) pursuant to Section 5.3 of the Initial LLC Agreement with respect
to taxable income or gain of the Company allocated for the Fiscal Year, or
portion thereof, commencing on January 1, 2020, including such distributions
made pursuant to Section 4.01(b)(v); provided that, in the case of the
Corporation, such Assumed Tax Liability (x) shall be computed without regard to
any increases to the tax basis of the Company’s property pursuant to Sections
734(b) or 743(b) of the Code and (y) to the extent permitted under the Credit
Agreements, shall in no event be less than an amount that will enable the
Corporation to meet both its tax obligations and its obligations pursuant to the
Tax Receivable Agreement for the relevant Taxable Year; provided further that,
in the case of each Member, and for the avoidance of doubt, such Assumed Tax
Liability shall take into account any Code Section 704(c) allocations (including
“reverse” 704(c) allocations) to the Member.

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeeming Member is subject (or will be subject at such time as
it owns Class A Common Stock), which period restricts the ability of such
Redeeming Member to immediately resell shares of Class A Common Stock to be
delivered to such Redeeming Member in connection with a Share Settlement. For
the avoidance of doubt, such policies shall not impose restrictions on trading
by passive institutional investors.

 

3



--------------------------------------------------------------------------------

“Book Value” means, with respect to any property of the Company, the Company’s
adjusted basis for U.S. federal income tax purposes, adjusted from time to time
to reflect the adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g).

“Business Day” means any day other than a Saturday, Sunday or day on which banks
located in New York City, New York are authorized or required by Law to close.

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member (or such Member’s predecessor) contributes (or is
deemed to contribute) to the Company pursuant to Article III hereof.

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent; provided that such funds are (i) in the
case of a Redemption occurring in connection with the closing of the IPO, funds
that are received from the IPO and (ii) in any other case, funds that are
received from a Secondary Offering.

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of the State of Delaware, as amended or amended and restated
from time to time.

“Change of Control” means the occurrence of any of the following events:

(1) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act, but excluding any employee benefit plan of such person and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, and excluding the
Permitted Transferees) becomes the “beneficial owner” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of shares
of Class A Common Stock, Class B Common Stock, preferred stock and/or any other
class or classes of capital stock of the Corporation (if any) representing in
the aggregate more than fifty percent (50%) of the voting power of all of the
outstanding shares of capital stock of the Corporation entitled to vote;

(2) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement or series
of related agreements for the sale or other disposition, directly or indirectly,
by the Corporation of all or substantially all of the Corporation’s assets
(including a sale of all or substantially all of the assets of the Company);

(3) there is consummated a merger or consolidation of the Corporation with any
other corporation or entity, and, immediately after the consummation of such
merger or consolidation, the voting securities of the Corporation immediately
prior to such merger or consolidation do not continue to represent, or are not
converted into, more than fifty percent (50%) of the combined voting power of
the then outstanding voting securities of the Person resulting from such merger
or consolidation or, if the surviving company is a Subsidiary, the ultimate
parent thereof; or

(4) the Corporation ceases to be the sole Manager of the Company.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the beneficial holders of
the Class A Common Stock, Class B Common Stock, preferred stock and/or any other
class or classes of capital stock of the Corporation immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in and voting control over, and own substantially all of
the shares of, an entity which owns all or substantially all of the assets of
the Corporation immediately following such transaction or series of
transactions.

“Change of Control Date” has the meaning set forth in Section 10.09(a).

“Change of Control Transaction” means any Change of Control that was approved by
the Corporate Board prior to such Change of Control.

“Class A Common Stock” means the shares of Class A common stock, par value
$0.0001 per share, of the Corporation.

“Class B Common Stock” means the shares of Class B Common Stock, par value
$0.0001 per share, of the Corporation.

“Code” means the United States Internal Revenue Code of 1986, as amended. Unless
the context requires otherwise, any reference herein to a specific section of
the Code shall be deemed to include any corresponding provisions of future Law
as in effect for the relevant taxable period.

“Common Unit” means a Unit designated as a “Common Unit” and having the rights
and obligations specified with respect to the Common Units in this Agreement.

“Common Unit Redemption Price” means, with respect to any Redemption, the
arithmetic average of the volume weighted average prices for a share of Class A
Common Stock (or any class of stock into which it has been converted) on the
Stock Exchange, or any other exchange or automated or electronic quotation
system on which the Class A Common Stock trades, as reported by Bloomberg, L.P.,
or its successor, for each of the twenty (20) consecutive full Trading Days
ending on and including the last full Trading Day immediately prior to the
applicable Redemption Date, subject to appropriate and equitable adjustment for
any stock splits, reverse splits, stock dividends or similar events affecting
the Class A Common Stock. Notwithstanding the foregoing, with respect to any
Redemption that occurs in connection with the closing of the IPO, the Common
Unit Redemption Price shall be equal to the price per share for which shares of
Class A Common Stock are sold to the public in the IPO after taking into account
the Discount (as defined below). If the Class A Common Stock no longer trades on
the Stock Exchange or any other securities exchange or automated or electronic
quotation system as of any particular Redemption Date, then the Manager (through
at least two (2) of its independent directors (within the meaning of the rules
of the Stock Exchange), who are disinterested) shall determine the Common Unit
Redemption Price in good faith.

 

5



--------------------------------------------------------------------------------

“Common Unitholder” means a Member who is the registered holder of Common Units.

“Company” has the meaning set forth in the preamble to this Agreement.

“Confidential Information” has the meaning set forth in Section 15.02(a).

“Corporate Board” means the board of directors of the Corporation.

“Corporate Incentive Award Plan” means the Incentive Award Plan of the
Corporation, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.

“Corresponding Rights” means any rights issued with respect to a share of
Class A Common Stock or Class B Common Stock pursuant to a “poison pill” or
similar stockholder rights plan approved by the Corporate Board.

“Credit Agreements” means any promissory note, mortgage, loan agreement,
indenture or similar instrument or agreement to which the Company or any of its
Subsidiaries is or becomes a borrower, as such instruments or agreements may be
amended, restated, supplemented or otherwise modified from time to time and
including any one or more refinancing or replacements thereof, in whole or in
part, with any other debt facility or debt obligation, for as long as the payee
or creditor to whom the Company or any of its Subsidiaries owes such obligation
is not an Affiliate of the Company.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101, et seq., as it may be amended from time to time, and any successor
thereto.

“Direct Exchange” has the meaning set forth in Section 11.03(a).

“Discount” has the meaning set forth in Section 6.06.

“Distributable Cash” means, as of any relevant date on which a determination is
being made by the Manager regarding a potential distribution pursuant to
Section 4.01(a), the amount of cash that could be distributed by the Company for
such purposes in accordance with the Credit Agreements (and without otherwise
violating any applicable provisions of any of the Credit Agreements).

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (a) any recapitalization that does not result
in the distribution of cash or property to Members or any exchange of securities
of the Company, and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units or
(b) any other payment made by the Company to a Member that is not properly
treated as a “distribution” for purposes of Sections 731, 732, or 733 or other
applicable provisions of the Code.

 

6



--------------------------------------------------------------------------------

“Distribution Tax Rate” means a rate equal to the highest effective marginal
combined federal, state and local income tax rate for a Fiscal Year applicable
to corporate or individual taxpayers (whichever is higher) that may potentially
apply to any Member for such Fiscal Year, taking into account the character of
the relevant tax items (e.g., ordinary or capital) and the deductibility of
state and local income taxes for federal income tax purposes (but only to the
extent such taxes are deductible under the Code), as reasonably determined by
the Manager.

“Effective Date” has the meaning set forth in the Preamble.

“Election Notice” has the meaning set forth in Section 11.01(b).

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or the Corporation.

“Equity Securities” means (a) Units or other equity interests in the Company or
any Subsidiary of the Company (including other classes or groups thereof having
such relative rights, powers and duties as may from time to time be established
by the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company), (b)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or any Subsidiary of the Company, and (c) warrants, options or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
any Subsidiary of the Company.

“Event of Withdrawal” means the bankruptcy or dissolution of a Member or the
occurrence of any other event that terminates the continued membership of a
Member in the Company. “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including,
without limitation, (i) a change in entity classification of a Member under
Treasury Regulations Section 301.7701-3, (ii) a sale of assets by, or
liquidation of, a Member pursuant to an election under Code Sections 336 or 338,
or (iii) merger, severance, or allocation within a trust or among sub-trusts of
a trust that is a Member) but that (b) does not terminate the existence of such
Member under applicable state law (or, in the case of a trust that is a Member,
does not terminate the trusteeship of the fiduciaries under such trust with
respect to all the Units of such trust that is a Member).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any applicable rules and regulations promulgated thereunder, and any successor
to such statute, rules or regulations.

“Exchange Election Notice” has the meaning set forth in Section 11.03(b).

 

7



--------------------------------------------------------------------------------

“Fair Market Value” of a specific asset of the Company will mean the amount
which the Company would receive in an all-cash sale of such asset in an
arms-length transaction with a willing unaffiliated third party, with neither
party having any compulsion to buy or sell, consummated on the day immediately
preceding the date on which the event occurred which necessitated the
determination of the Fair Market Value (and after giving effect to any transfer
taxes payable in connection with such sale), as such amount is determined by the
Manager (or, if pursuant to Section 14.02, the Liquidators) in its good faith
judgment using all factors, information and data it deems to be pertinent.

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Manager and which is permitted or required by Section 706 of
the Code.

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including, but not
limited to, any county, municipal or other local subdivision of the foregoing,
or (d) any agency, arbitrator or arbitral body, authority, board, body, bureau,
commission, court, department, entity, instrumentality, organization or tribunal
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

“Indemnified Person” has the meaning set forth in Section 7.04(a).

“Initial LLC Agreement” has the meaning set forth in the Recitals.

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

“IPO” means the initial underwritten public offering of shares of the
Corporation’s Class A Common Stock.

“IPO Common Unit Subscription” has the meaning set forth in Section 3.03(b).

“IPO Common Unit Subscription Agreement” means that certain Common Unit
Subscription Agreement, dated as of the Effective Date, by and between the
Corporation and the Company.

“IPO Net Proceeds” has the meaning set forth in the Recitals.

“IPO Unit Redemption” has the meaning set forth in the Recitals.

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

“Law” means all laws, statutes, ordinances, rules and regulations of any
Governmental Entity.

“Liquidator” has the meaning set forth in Section 14.02.

 

8



--------------------------------------------------------------------------------

“LLC Employee” means an employee of, or other service provider (including,
without limitation, any management member whether or not treated as an employee
for the purposes of U.S. federal income tax) to, the Company or any of its
Subsidiaries, in each case acting in such capacity.

“Losses” means items of loss or deduction of the Company determined according to
Section 5.01(b).

“Manager” has the meaning set forth in Section 6.01.

“Management Feeder” means Blizzard Management Feeder, LLC, a Delaware limited
liability company.

“Management Feeder LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of Management Feeder, dated as of the date hereof,
as amended, restated, supplemented or modified from time to time.

“Management Feeder Member” means a member of Management Feeder.

“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Stock Exchange or, if
the Class A Common Stock is not listed or admitted to trading on the Stock
Exchange, as reported on the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Class A Common Stock is listed or admitted to trading or, if the
Class A Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if the Class A Common Stock is not quoted by
any such system, the average of the closing bid and asked prices as furnished by
a professional market maker making a market in shares of Class A Common Stock
selected by the Corporate Board or, in the event that no trading price is
available for the shares of Class A Common Stock, the fair market value of a
share of Class A Common Stock, as determined in good faith by the Corporate
Board.

“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members and (b) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII, but in
each case only so long as such Person is shown on the Company’s books and
records as the owner of one or more Units, each in its capacity as a member of
the Company.

“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulation Section 1.704-2(d).

 

9



--------------------------------------------------------------------------------

“Net Loss” means, with respect to a Fiscal Year, the excess if any, of Losses
for such Fiscal Year over Profits for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

“Net Profit” means, with respect to a Fiscal Year, the excess if any, of Profits
for such Fiscal Year over Losses for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

“NVX Holdings” means NVX Holdings, Inc., a Delaware corporation.

“Officer” has the meaning set forth in Section 6.01(b).

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

“Original Units” means the Senior Preferred Earnout Units, Preferred Units,
Class A Common Units, Class B Common Units and Profits Units (each as defined in
Section 4.1 of the Initial LLC Agreement) of the Company.

“Other Agreements” has the meaning set forth in Section 10.04.

“Over-Allotment Contribution” has the meaning set forth in Section 3.03(b).

“Over-Allotment Option” has the meaning set forth in the Recitals.

“Over-Allotment Option Net Proceeds” has the meaning set forth in the Recitals.

“Partnership Representative” has the meaning set forth in Section 9.03.

“Percentage Interest” means, as among an individual class of Units and with
respect to a Member at a particular time, such Member’s percentage interest in
the Company determined by dividing the number of such Member’s Units of such
class by the total number of Units of all Members of such class at such time.
The Percentage Interest of each Member shall be calculated to the fourth decimal
place.

“Permitted Transfer” has the meaning set forth in Section 10.02.

“Permitted Transferee” has the meaning set forth in Section 10.02.

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

“Pre-IPO Members” has the meaning set forth in the recitals to this Agreement.

“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means as
amongst an individual class of Units, pro rata based upon the number of such
Units within such class of Units.

 

10



--------------------------------------------------------------------------------

“Profits” means items of income and gain of the Company determined according to
Section 5.01(b).

“Pubco Offer” has the meaning set forth in Section 10.09(b).

“Quarterly Tax Distribution” has the meaning set forth in Section 4.01(b)(i).

“Recapitalization” has the meaning set forth in the Recitals.

“Redeemed Units” has the meaning set forth in Section 11.01(a).

“Redeemed Units Equivalent” means the product of (a) the applicable number of
Redeemed Units, multiplied by (b) the Common Unit Redemption Price.

“Redeeming Member” has the meaning set forth in Section 11.01(a).

“Redemption” has the meaning set forth in Section 11.01(a).

“Redemption Date” has the meaning set forth in Section 11.01(a).

“Redemption Notice” has the meaning set forth in Section 11.01(a).

“Redemption Right” has the meaning set forth in Section 11.01(a).

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Effective Date, by and among the Corporation, certain
of the Members as of the Effective Date and certain other Persons whose
signatures are affixed thereto (together with any joinder thereto from time to
time by any successor or assign to any party to such agreement) (as it may be
amended from time to time in accordance with its terms).

“Retraction Notice” has the meaning set forth in Section 11.01(c).

“Revised Partnership Audit Provisions” means Section 1101 of Title XI (Revenue
Provisions Related to Tax Compliance) of the Bipartisan Budget Act of 2015, H.R.
1314, Public Law Number 114-74.

“Schedule of Members” has the meaning set forth in Section 3.01(b).

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

“Secondary Offering” means a follow-on or secondary public offering of shares of
Class A Common Stock by the Corporation following the IPO.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.

 

11



--------------------------------------------------------------------------------

“Share Settlement” means a number of shares of Class A Common Stock (together
with any Corresponding Rights) equal to the number of Redeemed Units.

“Stock Exchange” means the Nasdaq Global Market.

“Stock Option Plan” means any stock option plan now or hereafter adopted by the
Company or by the Corporation, including the Corporate Incentive Award Plan.

“Stockholders Agreement” means that certain stockholders agreement, dated as of
the Effective Date, by and among the Corporation and the other Persons party
thereto (as it may be amended from time to time in accordance with its terms).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. For purposes hereof, references to a “Subsidiary” of
the Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
the date of the Effective Date, by and among the Corporation and the Company, on
the one hand, and the TRA Holders (as such term is defined in the Tax Receivable
Agreement) party thereto, on the other hand (together with any joinder thereto
from time to time by any successor or assign to any party to such agreement) (as
it may be amended from time to time in accordance with its terms).

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.

“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Class A Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).

 

12



--------------------------------------------------------------------------------

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, redemption, pledge, encumbrance or other disposition of
(whether directly or indirectly, whether with or without consideration and
whether voluntarily or involuntarily or by operation of Law) (a) any interest
(legal or beneficial) in any Equity Securities or (b) any equity or other
interest (legal or beneficial) in any Member if substantially all of the assets
of such Member consist solely of Units.

“Treasury Regulations” means the final, temporary and (to the extent they can be
relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

“Underwriting Agreement” means the Underwriting Agreement, dated as of July 14,
2020, by and among the Corporation, the Company, Goldman Sachs & Co. LLC, BofA
Securities, Inc. and Morgan Stanley & Co. LLC.

“Unit” means the fractional interest of a Member in Profits, Losses and
Distributions of the Company, and otherwise having the rights and obligations
specified with respect to “Units” in this Agreement; provided, however, that any
class or group of Units issued shall have the relative rights, powers and duties
set forth in this Agreement applicable to such class or group of Units.

“Unvested Corporate Shares” means shares of Class A Common Stock issuable
pursuant to awards granted under the Corporate Incentive Award Plan that are not
Vested Corporate Shares.

“Value” means (a) for any Stock Option Plan, the Market Price for the Trading
Day immediately preceding the date of exercise of a stock option under such
Stock Option Plan and (b) for any Equity Plan other than a Stock Option Plan,
the Market Price for the Trading Day immediately preceding the Vesting Date.

“Vested Corporate Shares” means the shares of Class A Common Stock issued
pursuant to awards granted under the Corporate Incentive Award Plan that are
vested pursuant to the terms thereof or any award or similar agreement relating
thereto.

“Vesting Date” has the meaning set forth in Section 3.10(c)(ii).

ARTICLE II.

ORGANIZATIONAL MATTERS

Section 2.01 Formation of Company. The Company was formed on July 11, 2019
pursuant to the provisions of the Delaware Act. The filing of the Certificate of
Formation of the Company, and the Certificate of Amendment, with the Secretary
of State of the State of Delaware are hereby ratified and confirmed in all
respects.

Section 2.02 Second Amended and Restated Limited Liability Company Agreement.
The Members hereby execute this Agreement for the purpose of amending, restating
and superseding the Initial Agreement in its entirety and otherwise establishing
the affairs of the Company and the conduct of its business in accordance with
the provisions of the Delaware Act. The Members hereby agree that during the
term of the Company set forth in Section 2.06 the rights and obligations of the
Members with respect to the Company will be determined in accordance with the
terms and conditions of this Agreement and the Delaware Act. No provision of
this Agreement shall be in violation of the Delaware Act and to the extent any
provision of this

 

13



--------------------------------------------------------------------------------

Agreement is in violation of the Delaware Act, such provision shall be void and
of no effect to the extent of such violation without affecting the validity of
the other provisions of this Agreement. Neither any Member nor the Manager nor
any other Person shall have appraisal rights with respect to any Units.

Section 2.03 Name. The name of the Company is “GoHealth Holdings, LLC”. The
Manager in its sole discretion may change the name of the Company at any time
and from time to time. Notification of any such change shall be given to all of
the Members. The Company’s business may be conducted under its name and/or any
other name or names deemed advisable by the Manager.

Section 2.04 Purpose; Powers. The primary business and purpose of the Company
shall be to engage in such activities as are permitted under the Delaware Act
and determined from time to time by the Manager in accordance with the terms and
conditions of this Agreement. The Company shall have the power and authority to
take (directly or indirectly through its Subsidiaries) any and all actions and
engage in any and all activities necessary, appropriate, desirable, advisable,
ancillary or incidental to accomplish the foregoing purpose.

Section 2.05 Principal Office; Registered Office. The principal office of the
Company shall be located at such place or places as the Manager may from time to
time designate, each of which may be within or outside the State of Delaware.
The address of the registered office of the Company in the State of Delaware
shall be c/o Corporation Service Company, 251 Little Falls Drive, Wilmington,
Delaware, 19808, and the registered agent for service of process on the Company
in the State of Delaware at such registered office shall be Corporation Service
Company. The Manager may from time to time change the Company’s registered agent
and registered office in the State of Delaware.

Section 2.06 Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in perpetuity
unless dissolved in accordance with the provisions of Article XIV.

Section 2.07 No State-Law Partnership. The Members intend that the Company not
be a partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member
by virtue of this Agreement, for any purposes other than as set forth in the
last sentence of this Section 2.07, and neither this Agreement nor any other
document entered into by the Company or any Member relating to the subject
matter hereof shall be construed to suggest otherwise. The Members intend that
the Company shall be treated as a partnership for U.S. federal and, if
applicable, state or local income tax purposes, and that each Member and the
Company shall file all tax returns and shall otherwise take all tax and
financial reporting positions in a manner consistent with such treatment.

 

14



--------------------------------------------------------------------------------

ARTICLE III.

MEMBERS; UNITS; CAPITALIZATION

Section 3.01 Members.

(a) (i) In connection with the reorganization transactions (as described in the
Recitals), the Corporation acquired Original Units (which will be converted into
Common Units pursuant to the Recapitalization in accordance with Section 3.03)
and was admitted as a Member and (ii) the Corporation will acquire additional
Common Units pursuant to the IPO Common Unit Subscription Agreement.

(b) The Company shall maintain a schedule setting forth: (i) the name and
address of each Member and (ii) the aggregate number of outstanding Units and
the number and class of Units held by each Member (such schedule, the “Schedule
of Members”). The applicable Schedule of Members in effect as of the Effective
Date and after giving effect to the Recapitalization is set forth as Schedule 2
to this Agreement. The Company shall also maintain a record of (1) the aggregate
amount of cash Capital Contributions that has been made by the Members with
respect to their Units and (2) the Fair Market Value of any property other than
cash contributed by the Members with respect to their Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) in its books and records. The
Schedule of Members may be updated by the Manager in the Company’s books and
records from time to time, and as so updated, it shall be the definitive record
of ownership of each Unit of the Company and all relevant information with
respect to each Member. The Company shall be entitled to recognize the exclusive
right of a Person registered on its records as the owner of Units for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in Units on the part of any other Person, whether or not it shall have
express or other notice thereof, except as otherwise provided by the Delaware
Act.

(c) No Member shall be required or, except as approved by the Manager pursuant
to Section 6.01 and in accordance with the other provisions of this Agreement,
permitted to (i) loan any money or property to the Company, (ii) borrow any
money or property from the Company or (iii) make any additional Capital
Contributions.

Section 3.02 Units.

(a) Interests in the Company shall be represented by Units, or such other
securities of the Company, in each case as the Manager may establish in its
discretion in accordance with the terms and subject to the restrictions hereof.
At the Effective Date, the Units will be comprised of a single class of Common
Units.

(b) Subject to Section 3.04(a), the Manager may (i) issue additional Common
Units at any time in its sole discretion and (ii) create one or more classes or
series of Units or preferred Units solely to the extent such new class or series
of Units or preferred Units are substantially economically equivalent to a class
of common or other stock of the Corporation or class or series of preferred
stock of the Corporation, respectively; provided, that as long as there are any
Members (other than the Corporation and its Subsidiaries) (i) no such new class
or series of Units may deprive such Members of, or dilute or reduce, the
allocations and distributions they would have received, and the other rights and
benefits to which they would have been entitled, in respect of their Units if
such new class or series of Units had not been created and (ii) no such new
class or series of Units may be issued, in each case, except to the extent (and
solely to the extent) the Company actually receives cash in an aggregate amount,
or other property with a Fair Market Value in an aggregate amount, equal to the
aggregate distributions that would be made in respect of such new class or
series of Units if the Company were liquidated immediately after the issuance of
such new class or series of Units.

 

15



--------------------------------------------------------------------------------

(c) Subject to Sections 15.03(b) and Section 15.03(c), the Manager may amend
this Agreement, without the consent of any Member or any other Person, in
connection with the creation and issuance of such classes or series of Units,
pursuant to Sections 3.02(b), 3.04(a) or 3.10.

Section 3.03 Recapitalization; the Corporation’s Capital Contribution; the
Corporation’s Purchase of Common Units; the IPO Unit Redemption.

(a) In order to effect the Recapitalization, the number of Original Units that
were issued and outstanding and held by the Pre-IPO Members prior to the
Effective Date as set forth opposite the respective Pre-IPO Member in Schedule 1
are hereby converted, as of the Effective Date, and after giving effect to such
conversion and the other transactions related to the Recapitalization, into the
number of Common Units, or with respect to Senior Preferred Earnout Units issued
in May 2020, the right to receive the amount of cash at the closing of the IPO,
as applicable, set forth opposite the name of the respective Member on the
Schedule of Members attached hereto as Schedule 2 (provided, for the avoidance
of doubt, that the number of Common Units set forth on Schedule 2 shall include
the Common Units issued to the Corporation pursuant to the IPO Common Unit
Subscription Agreement and should be net of any Common Units redeemed pursuant
to the IPO Unit Redemption), and such Common Units are hereby issued and
outstanding as of the Effective Date and the holders of such Common Units are
Members hereunder.

(b) Following the Recapitalization, the Company shall issue to the Corporation,
and the Corporation will acquire 38,679,685 newly issued Common Units in
exchange for a portion of the IPO Net Proceeds payable to the Company upon
consummation of the IPO pursuant to the IPO Common Unit Subscription Agreement
(the “IPO Common Unit Subscription”). In addition, to the extent the
underwriters in the IPO exercise the Over-Allotment Option in whole or in part,
upon the exercise of the Over-Allotment Option, the Corporation will contribute
a portion of the Over-Allotment Option Net Proceeds to the Company in exchange
for newly issued Common Units pursuant to the IPO Common Unit Subscription
Agreement, and such issuance of additional Common Units shall be reflected on
the Schedule of Members (the “Over-Allotment Contribution”). The number of
Common Units issued in the Over-Allotment Contribution, in the aggregate, shall
be equal to the number of shares of Class A Common Stock issued by the
Corporation in such exercise of the Over-Allotment Option. Immediately following
the consummation of the IPO Common Unit Subscription, the Company shall use a
portion of the IPO Net Proceeds received pursuant to the IPO Common Unit
Subscription Agreement to effect the IPO Unit Redemption. For the avoidance of
doubt, the Corporation shall be admitted as a Member with respect to all Common
Units it holds from time to time.

Section 3.04 Authorization and Issuance of Additional Units.

(a) Except as otherwise determined by the Manager in connection with a
contribution of cash or other assets by the Corporation to the Company, the
Company and the Corporation shall undertake all actions, including, without
limitation, an issuance, reclassification, distribution, division or
recapitalization, with respect to the Common Units and the Class A Common Stock
or Class B Common Stock, as applicable, to maintain at all times (i) a
one-to-one ratio between the number of Common Units owned by the Corporation,
directly or indirectly, and the number of outstanding shares of Class A Common
Stock and (ii) a one-to-one ratio between the number of

 

16



--------------------------------------------------------------------------------

Common Units owned by Members (other than the Corporation and its Subsidiaries),
directly or indirectly, and the number of outstanding shares of Class B Common
Stock owned by such Members, directly or indirectly, in each case, disregarding,
for purposes of maintaining the one-to-one ratio, (A) Unvested Corporate Shares,
(B) treasury stock or (C) preferred stock or other debt or equity securities
(including, without limitation, warrants, options or rights) issued by the
Corporation that are convertible into or exercisable or exchangeable for Class A
Common Stock or Class B Common Stock (except to the extent the net proceeds from
such other securities, including any exercise or purchase price payable upon
conversion, exercise or exchange thereof, has been contributed by the
Corporation to the equity capital of the Company). Except as otherwise
determined by the Manager in connection with a contribution of cash or other
assets by the Corporation to the Company, in the event the Corporation issues,
transfers or delivers from treasury stock or repurchases Class A Common Stock in
a transaction not contemplated in this Agreement, the Manager and the
Corporation shall take all actions such that, after giving effect to all such
issuances, transfers, deliveries or repurchases, the number of outstanding
Common Units owned, directly or indirectly, by the Corporation will equal on a
one-for-one basis the number of outstanding shares of Class A Common Stock.
Except as otherwise determined by the Manager in connection with a contribution
of cash or other assets by the Corporation to the Company, in the event the
Corporation issues, transfers or delivers from treasury stock or repurchases or
redeems the Corporation’s preferred stock in a transaction not contemplated in
this Agreement, the Manager and the Corporation shall take all actions such
that, after giving effect to all such issuances, transfers, deliveries,
repurchases or redemptions, the Corporation, directly or indirectly, holds (in
the case of any issuance, transfer or delivery) or ceases to hold (in the case
of any repurchase or redemption) equity interests in the Company which (in the
good faith determination by the Manager) are in the aggregate substantially
economically equivalent to the outstanding preferred stock of the Corporation so
issued, transferred, delivered, repurchased or redeemed. Except as otherwise
determined by the Manager in its reasonable discretion, the Company and the
Corporation shall not undertake any subdivision (by any Common Unit split, stock
split, Common Unit distribution, stock distribution, reclassification, division,
recapitalization or similar event) or combination (by reverse Common Unit split,
reverse stock split, reclassification, division, recapitalization or similar
event) of the Common Units, Class A Common Stock or Class B Common Stock, as
applicable, that is not accompanied by an identical subdivision or combination
of Class A Common Stock, Class B Common Stock or Common Units, respectively, to
maintain at all times (x) a one-to-one ratio between the number of Common Units
owned, directly or indirectly, by the Corporation and the number of outstanding
shares of Class A Common Stock or (y) a one-to-one ratio between the number of
Common Units owned by Members (other than the Corporation and its Subsidiaries)
and the number of outstanding shares of Class B Common Stock, in each case,
unless such action is necessary to maintain at all times a one-to-one ratio
between either the number of Common Units owned, directly or indirectly, by the
Corporation and the number of outstanding shares of Class A Common Stock or the
number of Common Units owned by Members (other than the Corporation and its
Subsidiaries) and the number of outstanding shares of Class B Common Stock as
contemplated by the first sentence of this Section 3.04(a).

(b) The Company shall only be permitted to issue additional Common Units, and/or
establish other classes or series of Units or other Equity Securities in the
Company to the Persons and on the terms and conditions provided for in
Section 3.02, this Section 3.04, Section 3.10 and Section 3.11. Subject to the
foregoing, the Manager may cause the Company to issue additional Common Units
authorized under this Agreement and/or establish other classes or series of
Units

 

17



--------------------------------------------------------------------------------

or other Equity Securities in the Company at such times and upon such terms as
the Manager shall determine and the Manager shall amend this Agreement as
necessary in connection with the issuance of additional Common Units and
admission of additional Members under this Section 3.04 without the requirement
of any consent or acknowledgement of any other Member.

Section 3.05 Repurchase or Redemption of shares of Class A Common Stock. Except
as otherwise determined by the Manager in connection with the use of cash or
other assets held by the Corporation, if at any time, any shares of Class A
Common Stock are repurchased or redeemed (whether by exercise of a put or call,
automatically or by means of another arrangement) by the Corporation for cash,
then the Manager shall cause the Company, immediately prior to such repurchase
or redemption of Class A Common Stock, to redeem a corresponding number of
Common Units held (directly or indirectly) by the Corporation, at an aggregate
redemption price equal to the aggregate purchase or redemption price of the
shares of Class A Common Stock being repurchased or redeemed by the Corporation
(plus any expenses related thereto) and upon such other terms as are the same
for the shares of Class A Common Stock being repurchased or redeemed by the
Corporation; provided, if the Corporation uses funds received from distributions
from the Company or the net proceeds from an issuance of Class A Common Stock to
fund such repurchase or redemption, then the Company shall cancel a
corresponding number of Common Units held (directly or indirectly) by the
Corporation for no consideration. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not make any repurchase or
redemption if such repurchase or redemption would violate any applicable Law.

Section 3.06 Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

(a) Units shall not be certificated unless otherwise determined by the Manager.
If the Manager determines that one or more Units shall be certificated, each
such certificate shall be signed by or in the name of the Company, by the Chief
Executive Officer, Chief Financial Officer, General Counsel, Secretary or any
other officer designated by the Manager, representing the number of Units held
by such holder. Such certificate shall be in such form (and shall contain such
legends) as the Manager may determine. Any or all of such signatures on any
certificate representing one or more Units may be a facsimile, engraved or
printed, to the extent permitted by applicable Law. No Units shall be treated as
a “security” within the meaning of Article 8 of the Uniform Commercial Code
unless all Units then outstanding are certificated; notwithstanding anything to
the contrary herein, including Section 15.03, the Manager is authorized to amend
this Agreement in order for the Company to opt-in to the provisions of Article 8
of the Uniform Commercial Code without the consent or approval of any Member of
any other Person.

(b) If Units are certificated, the Manager may direct that a new certificate
representing one or more Units be issued in place of any certificate theretofore
issued by the Company alleged to have been lost, stolen or destroyed, upon
delivery to the Manager of an affidavit of the owner or owners of such
certificate, setting forth such allegation. The Manager may require the owner of
such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.

 

18



--------------------------------------------------------------------------------

(c) To the extent Units are certificated, upon surrender to the Company or the
transfer agent of the Company, if any, of a certificate for one or more Units,
duly endorsed or accompanied by appropriate evidence of succession, assignment
or authority to transfer, in compliance with the provisions hereof, the Company
shall issue a new certificate representing one or more Units to the Person
entitled thereto, cancel the old certificate and record the transaction upon its
books. Subject to the provisions of this Agreement, the Manager may prescribe
such additional rules and regulations as it may deem appropriate relating to the
issue, Transfer and registration of Units.

Section 3.07 Negative Capital Accounts. No Member shall be required to pay to
any other Member or the Company any deficit or negative balance which may exist
from time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).

Section 3.08 No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided in this Agreement.

Section 3.09 Loans From Members. Loans by Members to the Company shall not be
considered Capital Contributions. Subject to the provisions of Section 3.01(c),
the amount of any such advances shall be a debt of the Company to such Member
and shall be payable or collectible in accordance with the terms and conditions
upon which such advances are made.

Section 3.10 Corporate Stock Option Plans and Equity Plans.

(a) Options Granted to Persons other than LLC Employees. If at any time or from
time to time, in connection with any Stock Option Plan, a stock option granted
over shares of Class A Common Stock to a Person other than an LLC Employee is
duly exercised:

(i) The Corporation shall, as soon as practicable after such exercise, make a
Capital Contribution to the Company in an amount equal to the exercise price
paid to the Corporation by such exercising Person in connection with the
exercise of such stock option.

(ii) Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 3.10(a)(i), the Corporation shall be deemed to have
contributed to the Company as a Capital Contribution, in lieu of the Capital
Contribution actually made and in consideration of additional Common Units, an
amount equal to the Value of a share of Class A Common Stock as of the date of
such exercise multiplied by the number of shares of Class A Common Stock then
being issued by the Corporation in connection with the exercise of such stock
option.

(iii) The Corporation shall receive in exchange for such Capital Contributions
(as deemed made under Section 3.10(a)(ii)), a number of Common Units equal to
the number of shares of Class A Common Stock for which such option was
exercised.

(b) Options Granted to LLC Employees. If at any time or from time to time, in
connection with any Stock Option Plan, a stock option granted over shares of
Class A Common Stock to an LLC Employee is duly exercised:

 

19



--------------------------------------------------------------------------------

(i) The Corporation shall sell to the Optionee, and the Optionee shall purchase
from the Corporation, for a cash price per share equal to the Value of a share
of Class A Common Stock at the time of the exercise, the number of shares of
Class A Common Stock equal to the quotient of (x) the exercise price payable by
the Optionee in connection with the exercise of such stock option divided by
(y) the Value of a share of Class A Common Stock at the time of such exercise.

(ii) The Corporation shall sell to the Company (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Corporation shall
sell to such Subsidiary), and the Company (or such Subsidiary, as applicable)
shall purchase from the Corporation, a number of shares of Class A Common Stock
equal to the difference between (x) the number of shares of Class A Common Stock
as to which such stock option is being exercised minus (y) the number of shares
of Class A Common Stock sold pursuant to Section 3.10(b)(i) hereof. The purchase
price per share of Class A Common Stock for such sale of shares of Class A
Common Stock to the Company (or such Subsidiary) shall be the Value of a share
of Class A Common Stock as of the date of exercise of such stock option.

(iii) The Company shall transfer to the Optionee (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Subsidiary shall
transfer to the Optionee) at no additional cost to such LLC Employee and as
additional compensation (and not a distribution) to such LLC Employee, the
number of shares of Class A Common Stock described in Section 3.10(b)(ii).

(iv) The Corporation shall, as soon as practicable after such exercise, make a
Capital Contribution to the Company in an amount equal to all proceeds received
(from whatever source, but excluding any payment in respect of payroll taxes or
other withholdings) by the Corporation in connection with the exercise of such
stock option. The Corporation shall receive for such Capital Contribution, a
number of Common Units equal to the number of shares of Class A Common Stock for
which such option was exercised.

(c) Restricted Stock Granted to LLC Employees. If at any time or from time to
time, in connection with any Equity Plan (other than a Stock Option Plan), any
shares of Class A Common Stock are issued to an LLC Employee (including any
shares of Class A Common Stock that are subject to forfeiture in the event such
LLC Employee terminates his or her employment with the Company or any
Subsidiary) in consideration for services performed for the Company or any
Subsidiary:

(i) The Corporation shall issue such number of shares of Class A Common Stock as
are to be issued to such LLC Employee in accordance with the Equity Plan;

(ii) On the date (such date, the “Vesting Date”) that the Value of such shares
is includible in taxable income of such LLC Employee, the following events will
be deemed to have occurred: (1) the Corporation shall be deemed to have sold
such shares of Class A Common Stock to the Company (or if such LLC Employee is
an employee of, or other service provider to, a Subsidiary, to such Subsidiary)
for a purchase price equal to the Value of such shares of Class A Common Stock,
(2) the Company (or such Subsidiary) shall be deemed to have delivered such
shares of Class A Common Stock to such LLC Employee,

 

20



--------------------------------------------------------------------------------

(3) the Corporation shall be deemed to have contributed the purchase price for
such shares of Class A Common Stock to the Company as a Capital Contribution,
and (4) in the case where such LLC Employee is an employee of a Subsidiary, the
Company shall be deemed to have contributed such amount to the capital of the
Subsidiary; and

(iii) The Company shall issue to the Corporation on the Vesting Date a number of
Common Units equal to the number of shares of Class A Common Stock issued under
Section 3.10(c)(i) in consideration for a Capital Contribution that the
Corporation is deemed to make to the Company pursuant to clause (3) of
Section 3.10(c)(ii) above.

(d) Future Stock Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain the Corporation from adopting, modifying or
terminating stock incentive plans for the benefit of employees, directors or
other business associates of the Corporation, the Company or any of their
respective Affiliates. The Members acknowledge and agree that, in the event that
any such plan is adopted, modified or terminated by the Corporation, amendments
to this Section 3.10 may become necessary or advisable and that any approval or
consent to any such amendments requested by the Corporation shall be deemed
granted by the Manager and the Members, as applicable, without the requirement
of any further consent or acknowledgement of any other Member.

(e) Anti-dilution adjustments. For all purposes of this Section 3.10, the number
of shares of Class A Common Stock and the corresponding number of Common Units
shall be determined after giving effect to all anti-dilution or similar
adjustments that are applicable, as of the date of exercise or vesting, to the
option, warrant, restricted stock or other equity interest that is being
exercised or becomes vested under the applicable Stock Option Plan or other
Equity Plan and applicable award or grant documentation.

Section 3.11 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan. Except as may otherwise be provided in this
Article III, all amounts received or deemed received by the Corporation in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the Corporation to effect open market purchases of shares of Class A
Common Stock, or (b) if the Corporation elects instead to issue new shares of
Class A Common Stock with respect to such amounts, shall be contributed by the
Corporation to the Company in exchange for additional Common Units. Upon such
contribution, the Company will issue to the Corporation a number of Common Units
equal to the number of new shares of Class A Common Stock so issued.

ARTICLE IV.

DISTRIBUTIONS

Section 4.01 Distributions.

(a) Distributable Cash; Other Distributions. To the extent permitted by
applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of Distributable Cash or other funds or property legally available
therefor in such amounts, at such time and on such terms (including the payment
dates of such Distributions) as the Manager in its sole discretion shall
determine using such record date as the Manager may designate. All

 

21



--------------------------------------------------------------------------------

Distributions made under this Section 4.01 shall be made to the Members as of
the close of business on such record date on a pro rata basis in accordance with
each Member’s Percentage Interest (other than, for the avoidance of doubt, any
distributions made pursuant to Section 4.01(b)(v)) as of the close of business
on such record date; provided, however, that the Manager shall have the
obligation to make Distributions as set forth in Sections 4.01(b) and 14.02;
provided, further, that notwithstanding any other provision herein to the
contrary, no Distributions shall be made to any Member to the extent such
Distribution would render the Company insolvent or violate the Delaware Act. For
purposes of the foregoing sentence, insolvency means the inability of the
Company to meet its payment obligations when due. In furtherance of the
foregoing, it is intended that the Manager shall, to the extent permitted by
applicable Law and hereunder, have the right in its sole discretion to make
Distributions of Distributable Cash to the Members pursuant to this
Section 4.01(a) in such amounts as shall enable the Corporation to meet its
obligations, including its obligations pursuant to the Tax Receivable Agreement
(to the extent such obligations are not otherwise able to be satisfied as a
result of Tax Distributions required to be made pursuant to Section 4.01(b)).
Notwithstanding anything to the contrary in this Section 4.01(a), (i) the
Company shall not make a distribution (other than Tax Distributions under
Section 4.01(b)) to any Member in respect of any Common Units which remain
subject to vesting conditions in accordance with any applicable equity plan or
individual award agreement and (ii) with respect to any amounts that would
otherwise have been distributed to a Member but for the preceding clause (i),
such amount shall be held in trust by the Company for the benefit of such Member
unless and until such time as such Common Units have vested in accordance with
the applicable equity plan or individual award agreement, and within five
(5) Business Days of such time, the Company shall distribute such amounts to
such Member.

(b) Tax Distributions.

(i) With respect to each Fiscal Year, the Company shall, to the extent permitted
by applicable Law, make cash distributions (“Tax Distributions”) to each Member
in accordance with, and to the extent of, such Member’s Assumed Tax Liability.
Tax Distributions pursuant to this Section 4.01(b)(i) shall be estimated by the
Company on a quarterly basis and, to the extent feasible, shall be distributed
to the Members (together with a statement showing the calculation of such Tax
Distribution and an estimate of the Company’s net taxable income allocable to
each Member for such period) on a quarterly basis on April 15th, June 15th,
September 15th and January 15th (of the succeeding year) (or such other dates
for which individuals are required to make quarterly estimated tax payments for
U.S. federal income tax purposes) (each, a “Quarterly Tax Distribution”);
provided, that the foregoing shall not restrict the Company from making a Tax
Distribution on any other date. Quarterly Tax Distributions shall take into
account the estimated taxable income or loss of the Company for the Fiscal Year
through the end of the relevant quarterly period. A final accounting for Tax
Distributions shall be made for each Fiscal Year after the allocation of the
Company’s actual net taxable income or loss has been determined and any
shortfall in the amount of Tax Distributions a Member received for such Fiscal
Year based on such final accounting shall promptly be distributed to such
Member. For the avoidance of doubt, any excess Tax Distributions a Member
receives with respect to any Fiscal Year shall reduce future Tax Distributions
otherwise required to be made to such Member with respect to any subsequent
Fiscal Year.

 

22



--------------------------------------------------------------------------------

(ii) To the extent a Member otherwise would be entitled to receive less than its
Percentage Interest of the aggregate Tax Distributions to be paid pursuant to
this Section 4.01(b) (other than any distributions made pursuant to
Section 4.01(b)(v)) on any given date, the Tax Distributions to such Member
shall be increased to ensure that all Distributions made pursuant to this
Section 4.01(b) are made pro rata in accordance with the Members’ respective
Percentage Interests. If, on the date of a Tax Distribution, there are
insufficient funds on hand to distribute to the Members the full amount of the
Tax Distributions to which such Members are otherwise entitled, Distributions
pursuant to this Section 4.01(b) shall be made to the Members to the extent of
available funds in accordance with their Percentage Interests and the Company
shall make future Tax Distributions as soon as funds become available sufficient
to pay the remaining portion of the Tax Distributions to which such Members are
otherwise entitled.

(iii) In the event of any audit by, or similar event with, a taxing authority
that affects the calculation of any Member’s Assumed Tax Liability for any
Taxable Year (other than an audit conducted pursuant to the Revised Partnership
Audit Provisions for which no election is made pursuant to Section 6226 thereof
and the Treasury Regulations promulgated thereunder), or in the event the
Company files an amended tax return, each Member’s Assumed Tax Liability with
respect to such year shall be recalculated by giving effect to such event (for
the avoidance of doubt, taking into account interest or penalties). Any
shortfall in the amount of Tax Distributions the Members and former Members
received for the relevant Taxable Years based on such recalculated Assumed Tax
Liability promptly shall be distributed to such Members and the successors of
such former Members, except, for the avoidance of doubt, to the extent
Distributions were made to such Members and former Members pursuant to
Section 4.01(a) and this Section 4.01(b) in the relevant Taxable Years
sufficient to cover such shortfall.

(iv) Notwithstanding the foregoing, Tax Distributions pursuant to this
Section 4.01(b) (other than, for the avoidance of doubt, any distributions made
pursuant to Section 4.01(b)(v)), if any, shall be made to a Member only to the
extent all previous Tax Distributions to such Member pursuant to Section 4.01(b)
with respect to the Fiscal Year are less than the Tax Distributions such Member
otherwise would have been entitled to receive with respect to such Fiscal Year
pursuant to this Section 4.01(b).

(v) Notwithstanding the foregoing and anything to the contrary in this
Agreement, a final accounting for distributions under Section 5.3 of the Initial
LLC Agreement in respect of the taxable income of the Company for the portion of
the Fiscal Year of the Company that ends on the closing date of the IPO shall be
made by the Company following the closing date of the IPO and, based on such
final accounting, the Company shall make a distribution to the Pre-IPO Members
(or in the case of any Pre-IPO Member that no longer exists, the successor of
such Pre-IPO Member) in accordance with the applicable terms of the Initial LLC
Agreement to the extent of any shortfall in the amount of distributions the
Pre-IPO Members received prior to the closing date of the IPO under Section 5.3
of the Initial LLC Agreement with respect to taxable income of the Company for
such portion of such Fiscal Year that will be allocated to the Pre-IPO Members
pursuant to Section 706 of the Code. For the avoidance of doubt, the amount of
distributions to be made pursuant to this Section 4.01(b)(v) shall be calculated
pursuant to Section 5.3 of the Initial LLC Agreement.

 

23



--------------------------------------------------------------------------------

ARTICLE V.

CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

Section 5.01 Capital Accounts.

(a) The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). For
this purpose, the Company may (in the discretion of the Manager), upon the
occurrence of the events specified in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such Treasury Regulation and Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of the Company’s property.

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction with respect to the Company to be allocated pursuant to this Article V
and to be reflected in the Capital Accounts of the Members, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for U.S. federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for this purpose); provided, however, that:

(i) The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B) or Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includible in gross income or
are not deductible for U.S. federal income tax purposes.

(ii) If the Book Value of any property of the Company is adjusted pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property.

(iii) Items of income, gain, loss or deduction attributable to the disposition
of property of the Company having a Book Value that differs from its adjusted
basis for tax purposes shall be computed by reference to the Book Value of such
property.

(iv) Items of depreciation, amortization and other cost recovery deductions with
respect to property of the Company having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the property’s
Book Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g).

(v) To the extent an adjustment to the adjusted tax basis of any asset of the
Company pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

 

24



--------------------------------------------------------------------------------

Section 5.02 Allocations. Except as otherwise provided in Section 5.03 and
Section 5.04, Net Profits and Net Losses for any Fiscal Year or Fiscal Period
shall be allocated among the Capital Accounts of the Members pro rata in
accordance with their respective Percentage Interests, assuming that any Common
Units which are subject to vesting conditions in accordance with any applicable
equity plan or individual award agreement are fully vested.

Section 5.03 Regulatory Allocations.

(a) Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulation Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulation Section 1.704-2(i). If there is a net decrease during a
Taxable Year in partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(3)), Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to Treasury Regulation
Section 1.704-2(i)(4).

(b) Nonrecourse deductions (as determined according to Treasury Regulation
Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro rata among
the Members in accordance with their Percentage Interests. Except as otherwise
provided in Section 5.03(a), if there is a net decrease in the Minimum Gain
during any Taxable Year, each Member shall be allocated Profits for such Taxable
Year (and, if necessary, for subsequent Taxable Years) in the amounts and of
such character as determined according to Treasury Regulation
Section 1.704-2(f). This Section 5.03(b) is intended to be a minimum gain
chargeback provision that complies with the requirements of Treasury Regulation
Section 1.704-2(f), and shall be interpreted in a manner consistent therewith.

(c) If any Member that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 5.03(a) and 5.03(b) but before
the application of any other provision of this Article V, then Profits for such
Taxable Year shall be allocated to such Member in proportion to, and to the
extent of, such Adjusted Capital Account Deficit. This Section 5.03(c) is
intended to be a qualified income offset provision as described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent therewith.

(d) If the allocation of Net Losses to a Member as provided in Section 5.02
would create or increase an Adjusted Capital Account Deficit, there shall be
allocated to such Member only that amount of Losses as will not create or
increase an Adjusted Capital Account Deficit. The Net Losses that would, absent
the application of the preceding sentence, otherwise be allocated to such Member
shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to this Section 5.03(d).

(e) Profits and Losses described in Section 5.01(b)(v) shall be allocated in a
manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(j), (k) and (m).

 

25



--------------------------------------------------------------------------------

(f) The allocations set forth in Section 5.03(a) through and including
Section 5.03(e) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations. The Regulatory Allocations may not be consistent with the manner in
which the Members intend to allocate Profit and Loss of the Company or make
Distributions. Accordingly, notwithstanding the other provisions of this Article
V, but subject to the Regulatory Allocations, income, gain, deduction and loss
with respect to the Company shall be reallocated among the Members so as to
eliminate the effect of the Regulatory Allocations and thereby cause the
respective Capital Accounts of the Members to be in the amounts (or as close
thereto as possible) they would have been if Profit and Loss (and such other
items of income, gain, deduction and loss) had been allocated without reference
to the Regulatory Allocations. In general, the Members anticipate that this will
be accomplished by specially allocating other Profit and Loss (and such other
items of income, gain, deduction and loss) among the Members so that the net
amount of the Regulatory Allocations and such special allocations to each such
Member is zero. In addition, if in any Fiscal Year or Fiscal Period there is a
decrease in partnership minimum gain, or in partner nonrecourse debt minimum
gain, and application of the minimum gain chargeback requirements set forth in
Section 5.03(a) or Section 5.03(b) would cause a distortion in the economic
arrangement among the Members, the Members may, if they do not expect that the
Company will have sufficient other income to correct such distortion, request
the Internal Revenue Service to waive either or both of such minimum gain
chargeback requirements. If such request is granted, this Agreement shall be
applied in such instance as if it did not contain such minimum gain chargeback
requirement.

Section 5.04 Final Allocations.

(a) Notwithstanding any contrary provision in this Agreement except
Section 5.03, the Manager shall make appropriate adjustments to allocations of
Profits and Losses to (or, if necessary, allocate items of gross income, gain,
loss or deduction of the Company among) the Members upon the liquidation of the
Company (within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Treasury
Regulations), the transfer of substantially all the Units (whether by sale or
exchange or merger) or sale of all or substantially all the assets of the
Company, such that, to the maximum extent possible, the Capital Accounts of the
Members are proportionate to their Percentage Interests. In each case, such
adjustments or allocations shall occur, to the maximum extent possible, in the
Fiscal Year of the event requiring such adjustments or allocations.

(b) If any holder of Common Units which are subject to vesting conditions
forfeits (or the Company has repurchased at less than fair market value) all or
a portion of such holder’s unvested Common Units, the Company shall make
forfeiture allocations in respect of such unvested Common Units in the manner
and to the extent required by Proposed Treasury Regulations
Section 1.704-1(b)(4)(xii) (as such Proposed Treasury Regulations may be amended
or modified, including upon the issuance of temporary or final Treasury
Regulations).

Section 5.05 Tax Allocations.

(a) The income, gains, losses, deductions and credits of the Company will be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
credits among the Members for computing their Capital Accounts; provided that if
any such allocation is not permitted by the Code or other applicable Law, the
Company’s subsequent income, gains, losses, deductions and credits will be
allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.

 

26



--------------------------------------------------------------------------------

(b) Items of taxable income, gain, loss and deduction of the Company with
respect to any property contributed to the capital of the Company shall be
allocated among the Members in accordance with Code Section 704(c) so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Book Value using the traditional
method set forth in Treasury Regulations Section 1.704-3(b).

(c) If the Book Value of any asset of the Company is adjusted pursuant to
Section 5.01(b), including adjustments to the Book Value of any asset of the
Company in connection with the execution of this Agreement, subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such asset shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its Book Value using the
traditional method set forth in Treasury Regulations Section 1.704-3(b).

(d) Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members as determined by the Manager taking
into account the principles of Treasury Regulation Section 1.704-1(b)(4)(ii).

(e) For purposes of determining a Member’s share of the Company’s “excess
nonrecourse liabilities” within the meaning of Treasury Regulation
Section 1.752-3(a)(3), each Member’s interest in income and gain shall be
determined pursuant to any proper method, as reasonably determined by the
Manager; provided, that each year the Manager shall use its reasonable best
efforts (using in all instances any proper method, including without limitation
the “additional method” described in Treasury Regulation Section 1.752-3(a)(3))
to allocate a sufficient amount of the excess nonrecourse liabilities to those
Members who would have at the end of the applicable Taxable Year, but for such
allocation, taxable income due to the deemed distribution of money to such
Member pursuant to Section 752(b) of the Code that is in excess of such Member’s
adjusted tax basis in its Units.

(f) Allocations pursuant to this Section 5.05 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses,
Distributions or other items of the Company pursuant to any provision of this
Agreement.

Section 5.06 Indemnification and Reimbursement for Payments on Behalf of a
Member. If the Company is obligated to pay any amount to a Governmental Entity
(or otherwise makes a payment to a Governmental Entity) that is specifically
attributable to a Member or a Member’s status as such (including federal income
taxes, additions to tax, interest and penalties as a result of obligations of
the Company pursuant to the Revised Partnership Audit Provisions, federal
withholding taxes, state personal property taxes and state unincorporated
business taxes, but excluding payments such as payroll taxes, withholding taxes,
benefits or professional association fees and the like required to be made or
made voluntarily by the Company on behalf of any Member based upon such Member’s
status as an employee of the Company), then such Member shall indemnify the
Company in full for the entire amount paid (including interest, penalties and
related expenses). The Manager may offset Distributions to which a Member is
otherwise entitled

 

27



--------------------------------------------------------------------------------

under this Agreement against such Member’s obligation to indemnify the Company
under this Section 5.06. In addition, notwithstanding anything to the contrary,
each Member agrees that any Cash Settlement such Member is entitled to receive
pursuant to Article XI may be offset by an amount equal to such Member’s
obligation to indemnify the Company under this Section 5.06 and that such Member
shall be treated as receiving the full amount of such Cash Settlement and paying
to the Company an amount equal to such obligation. A Member’s obligation to make
payments to the Company under this Section 5.06 shall survive the transfer or
termination of any Member’s interest in any Units of the Company, the
termination of this Agreement and the dissolution, liquidation, winding up and
termination of the Company. In the event that the Company has been terminated
prior to the date such payment is due, such Member shall make such payment to
the Manager (or its designee), which shall distribute such funds in accordance
with this Agreement. The Company may pursue and enforce all rights and remedies
it may have against each Member under this Section 5.06, including instituting a
lawsuit to collect such contribution with interest calculated at a rate per
annum equal to the sum of the Base Rate plus 300 basis points (but not in excess
of the highest rate per annum permitted by Law). Each Member hereby agrees to
furnish to the Company such information and forms as required or reasonably
requested in order to comply with any Laws and regulations governing withholding
of tax or in order to claim any reduced rate of, or exemption from, withholding
to which the Member is legally entitled. The Company may withhold any amount
that it determines is required to be withheld from any amount otherwise payable
to any Member hereunder, and any such withheld amount shall be deemed to have
been paid to such Member for purposes of this Agreement.

ARTICLE VI.

MANAGEMENT

Section 6.01 Authority of Manager; Officer Delegation.

(a) Except for situations in which the approval of any Member(s) is specifically
required by this Agreement, (i) all management powers over the business and
affairs of the Company shall be exclusively vested in the Corporation, as the
sole managing member of the Company (the Corporation, in such capacity, the
“Manager”), (ii) the Manager shall conduct, direct and exercise full control
over all activities of the Company and (iii) no other Member shall have any
right, authority or power to vote, consent or approve any matter, whether under
the Delaware Act, this Agreement or otherwise. The Manager shall be the
“manager” of the Company for the purposes of the Delaware Act. Except as
otherwise expressly provided for herein and subject to the other provisions of
this Agreement, the Members hereby consent to the exercise by the Manager of all
such powers and rights conferred on the Members by the Delaware Act with respect
to the management and control of the Company. Any vacancies in the position of
Manager shall be filled in accordance with Section 6.04.

(b) Without limiting the authority of the Manager to act on behalf of the
Company, the day-to-day business and operations of the Company shall be overseen
and implemented by officers of the Company (each, an “Officer” and collectively,
the “Officers”), subject to the limitations imposed by the Manager. An Officer
may, but need not, be a Member. Each Officer shall be appointed by the Manager
and shall hold office until his or her successor shall be duly designated and
shall qualify or until his or her death or until he or she shall resign or shall
have been removed in the manner hereinafter provided. Any one Person may hold
more than one office. Subject to

 

28



--------------------------------------------------------------------------------

the other provisions of this Agreement (including in Section 6.07 below), the
salaries or other compensation, if any, of the Officers of the Company shall be
fixed from time to time by the Manager. The authority and responsibility of the
Officers shall be limited to such duties as the Manager may, from time to time,
delegate to them. Unless the Manager decides otherwise, if the title is one
commonly used for officers of a business corporation formed under the General
Corporation Law of the State of Delaware, the assignment of such title shall
constitute the delegation to such person of the authorities and duties that are
normally associated with that office. All Officers shall be, and shall be deemed
to be, officers and employees of the Company. An Officer may also perform one or
more roles as an officer of the Manager. Any Officer may be removed at any time,
with or without cause, by the Manager.

(c) Subject to the other provisions of this Agreement, the Manager shall have
the power and authority to effectuate the sale, lease, transfer, exchange or
other disposition of any, all or substantially all of the assets of the Company
(including the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Company) or the merger, consolidation, conversion,
division, reorganization or other combination of the Company with or into
another entity, for the avoidance of doubt, without the prior consent of any
Member or any other Person being required.

Section 6.02 Actions of the Manager. The Manager may act through any Officer or
through any other Person or Persons to whom authority and duties have been
delegated pursuant to Section 6.07.

Section 6.03 Resignation; No Removal. The Manager may resign at any time by
giving written notice to the Members. Unless otherwise specified in the notice,
the resignation shall take effect upon receipt thereof by the Members, and the
acceptance of the resignation shall not be necessary to make it effective. For
the avoidance of doubt, the Members have no right under this Agreement to remove
or replace the Manager.

Section 6.04 Vacancies. Vacancies in the position of Manager occurring for any
reason shall be filled by the Corporation (or, if the Corporation has ceased to
exist without any successor or assign, then by the holders of a majority in
interest of the voting capital stock of the Corporation immediately prior to
such cessation). For the avoidance of doubt, the Members (other than the
Corporation) have no right under this Agreement to fill any vacancy in the
position of Manager.

Section 6.05 Transactions Between the Company and the Manager. The Manager may
cause the Company to contract and deal with the Manager, or any Affiliate of the
Manager, provided, that such contracts and dealings (other than contracts and
dealings between the Company and its Subsidiaries) are on terms comparable to
and competitive with those available to the Company from others dealing at arm’s
length or are approved by the Members and otherwise are permitted by the Credit
Agreements; provided that the foregoing shall in no way limit the Manager’s
rights under Sections 3.02, 3.04, 3.05 or 3.10. The Members hereby approve each
of the contracts or agreements between or among the Manager, the Company and
their respective Affiliates entered into on or prior to the date of this
Agreement in accordance with the Initial LLC Agreement or that the board of
managers of the Company or the Corporate Board has approved in connection with
the Recapitalization or the IPO as of the date of this Agreement, including, but
not limited to, the IPO Common Unit Subscription Agreement.

 

29



--------------------------------------------------------------------------------

Section 6.06 Reimbursement for Expenses. The Manager shall not be compensated
for its services as Manager of the Company except as expressly provided in this
Agreement. The Members acknowledge and agree that, upon consummation of the IPO,
the Manager’s Class A Common Stock will be publicly traded and, therefore, the
Manager will have access to the public capital markets and that such status and
the services performed by the Manager will inure to the benefit of the Company
and all Members; therefore, the Manager shall be reimbursed by the Company for
any reasonable out-of-pocket expenses incurred on behalf of the Company,
including without limitation all fees, expenses and costs associated with the
IPO and all fees, expenses and costs of being a public company (including
without limitation public reporting obligations, proxy statements, stockholder
meetings, Stock Exchange fees, transfer agent fees, legal fees, SEC and FINRA
filing fees and offering expenses) and maintaining its corporate existence. In
the event that shares of Class A Common Stock are sold to underwriters in the
IPO (or in any Secondary Offering) at a price per share that is lower than the
price per share for which such shares of Class A Common Stock are sold to the
public in the IPO (or in such Secondary Offering, as applicable) after taking
into account underwriters’ discounts or commissions and brokers’ fees or
commissions (such difference, the “Discount”) (i) the Manager shall be deemed to
have contributed to the Company in exchange for newly issued Common Units the
full amount for which such shares of Class A Common Stock were sold to the
public and (ii) the Company shall be deemed to have paid the Discount as an
expense. To the extent practicable, expenses incurred by the Manager on behalf
of or for the benefit of the Company shall be billed directly to and paid by the
Company and, if and to the extent any reimbursements to the Manager or any of
its Affiliates by the Company pursuant to this Section 6.06 constitute gross
income to such Person (as opposed to the repayment of advances made by such
Person on behalf of the Company), such amounts shall be treated as “guaranteed
payments” within the meaning of Code Section 707(c) and shall not be treated as
distributions for purposes of computing the Members’ Capital Accounts.
Notwithstanding the foregoing, the Company shall not bear any income tax
obligations of the Manager or any payments made pursuant to the Tax Receivable
Agreement.

Section 6.07 Delegation of Authority. The Manager (a) may, from time to time,
delegate to one or more Persons such authority and duties as the Manager may
deem advisable, and (b) may assign titles (including, without limitation, chief
executive officer, president, chief financial officer, chief operating officer,
general counsel, senior vice president, vice president, secretary, assistant
secretary, treasurer or assistant treasurer) and delegate certain authority and
duties to such Persons which may be amended, restated or otherwise modified from
time to time. Any number of titles may be held by the same individual. The
salaries or other compensation, if any, of such agents of the Company shall be
fixed from time to time by the Manager, subject to the other provisions in this
Agreement.

Section 6.08 Limitation of Liability of Manager.

(a) Except as otherwise provided herein or in an agreement entered into by such
Person and the Company, neither the Manager nor any of the Manager’s Affiliates
or Manager’s officers, employees or other agents shall be liable to the Company,
to any Member that is not the Manager or to any other Person bound by this
Agreement for any act or omission performed or omitted by the Manager in its
capacity as the sole managing member of the Company pursuant to authority
granted to the Manager by this Agreement; provided, however, that, except as
otherwise provided herein, such limitation of liability shall not apply to the
extent the act or omission was attributable

 

30



--------------------------------------------------------------------------------

to the Manager’s willful misconduct or knowing violation of Law or for any
present or future material breaches of any representations, warranties or
covenants by the Manager or its Affiliates contained herein or in the Other
Agreements with the Company. The Manager may exercise any of the powers granted
to it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents, and shall not be responsible for
any misconduct or negligence on the part of any such agent (so long as such
agent was selected in good faith and with reasonable care). The Manager shall be
entitled to rely upon the advice of legal counsel, independent public
accountants and other experts, including financial advisors, and any act of or
failure to act by the Manager in good faith reliance on such advice shall in no
event subject the Manager to liability to the Company or any Member that is not
the Manager.

(b) To the fullest extent permitted by applicable Law, whenever this Agreement
or any other agreement contemplated herein provides that the Manager shall act
in a manner which is, or provide terms which are, “fair and reasonable” to the
Company or any Member that is not the Manager, the Manager shall determine such
appropriate action or provide such terms considering, in each case, the relative
interests of each party to such agreement, transaction or situation and the
benefits and burdens relating to such interests, any customary or accepted
industry practices, and any applicable United States generally accepted
accounting practices or principles, notwithstanding any other provision of this
Agreement or in any agreement contemplated herein or applicable provisions of
Law or equity or otherwise.

(c) To the fullest extent permitted by applicable Law and notwithstanding any
other provision of this Agreement or in any agreement contemplated herein or
applicable provisions of Law or equity or otherwise, whenever in this Agreement
or any other agreement contemplated herein, the Manager is permitted or required
to take any action or to make a decision in its “sole discretion” or
“discretion,” with “complete discretion” or under a grant of similar authority
or latitude, the Manager shall be entitled to consider such interests and
factors as it desires, including its own interests, and shall have no duty or
obligation to give any consideration to any interest of or factors affecting the
Company, other Members or any other Person.

(d) To the fullest extent permitted by applicable Law and notwithstanding any
other provision of this Agreement or in any agreement contemplated herein or
applicable provisions of law or equity or otherwise, whenever in this Agreement
the Manager is permitted or required to take any action or to make a decision in
its “good faith” or under another express standard, the Manager shall act under
such express standard and shall not be subject to any other or different
standards imposed by this Agreement or any other agreement contemplated herein,
notwithstanding any provision of this Agreement or duty otherwise, existing at
Law or in equity, and, notwithstanding anything contained herein to the
contrary, so long as the Manager acts in good faith or in accordance with such
other express standard, the resolution, action or terms so made, taken or
provided by the Manager shall not constitute a breach of this Agreement or
impose liability upon the Manager or any of the Manager’s Affiliates and shall
be deemed approved by all Members.

Section 6.09 Investment Company Act. The Manager shall use its best efforts to
ensure that the Company shall not be subject to registration as an investment
company pursuant to the Investment Company Act.

 

31



--------------------------------------------------------------------------------

ARTICLE VII.

RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER

Section 7.01 Limitation of Liability and Duties of Members.

(a) Except as provided in this Agreement or in the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the Company
and no Member or Manager shall be obligated personally for any such debts,
obligations, contracts or liabilities of the Company solely by reason of being a
Member or the Manager (except to the extent and under the circumstances set
forth in any non-waivable provision of the Delaware Act). Notwithstanding
anything contained herein to the contrary, to the fullest extent permitted by
applicable Law, the failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or management of its
business and affairs under this Agreement or the Delaware Act shall not be
grounds for imposing personal liability on the Members for liabilities of the
Company.

(b) In accordance with the Delaware Act and the laws of the State of Delaware, a
Member may, under certain circumstances, be required to return amounts
previously distributed to such Member. It is the intent of the Members that no
Distribution to any Member pursuant to Articles IV or XIV shall be deemed a
return of money or other property paid or distributed in violation of the
Delaware Act. The payment of any such money or Distribution of any such property
to a Member shall be deemed to be a compromise within the meaning of
Section 18-502(b) of the Delaware Act, and, to the fullest extent permitted by
Law, any Member receiving any such money or property shall not be required to
return any such money or property to the Company or any other Person, unless
such distribution was made by the Company to its Members in clerical error.
However, if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Member is obligated to make any such payment,
such obligation shall be the obligation of such Member and not of any other
Member.

(c) To the fullest extent permitted by applicable Law, including
Section 18-1101(c) of the Delaware Act, and notwithstanding any other provision
of this Agreement (but subject, and without limitation, to Section 6.08 with
respect to the Manager) or in any agreement contemplated herein or applicable
provisions of Law or equity or otherwise, the parties hereto hereby agree that
to the extent that any Member (other than the Manager in its capacity as such)
(or any Member’s Affiliate or any manager, managing member, general partner,
director, officer, employee, agent, fiduciary or trustee of any Member or of any
Affiliate of a Member) has duties (including fiduciary duties) to the Company,
to the Manager, to another Member, to any Person who acquires an interest in a
Unit or to any other Person bound by this Agreement, all such duties (including
fiduciary duties) are hereby eliminated, to the fullest extent permitted by law,
and replaced with the duties or standards expressly set forth herein, if any;
provided, however, that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing. The elimination of duties
(including fiduciary duties) to the Company, the Manager, each of the Members,
each other Person who acquires an interest in a Unit and each other Person bound
by this Agreement and replacement thereof with the duties or standards expressly
set forth herein, if any, are approved by the Company, the Manager, each of the
Members, each other Person who acquires an interest in a Unit and each other
Person bound by this Agreement.

 

32



--------------------------------------------------------------------------------

Section 7.02 Lack of Authority. No Member, other than the Manager or a duly
appointed Officer, in each case in its capacity as such, has the authority or
power to act for or on behalf of the Company, to do any act that would be
binding on the Company or to make any expenditure on behalf of the Company. The
Members hereby consent to the exercise by the Manager of the powers conferred on
them by Law and this Agreement.

Section 7.03 No Right of Partition. No Member, other than the Manager, shall
have the right to seek or obtain partition by court decree or operation of Law
of any property of the Company, or the right to own or use particular or
individual assets of the Company.

Section 7.04 Indemnification.

(a) Subject to Section 5.06, the Company hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under applicable Law, as the same now exists or may hereafter be
amended, substituted or replaced (but, to the fullest extent permitted by law,
in the case of any such amendment, substitution or replacement only to the
extent that such amendment, substitution or replacement permits the Company to
provide broader indemnification rights than the Company is providing immediately
prior to such amendment), against all expenses, liabilities and losses
(including attorneys’ fees, judgments, fines, excise taxes or penalties)
reasonably incurred or suffered by such Person (or one or more of such Person’s
Affiliates) by reason of the fact that such Person is or was a Member or an
Affiliate thereof (other than as a result of an ownership interest in the
Corporation) or is or was serving as the Manager or a director, officer,
employee or other agent of the Manager, or a director, manager, Officer,
employee or other agent of the Company or is or was serving at the request of
the Company as a manager, officer, director, principal, member, employee or
agent of another corporation, partnership, joint venture, limited liability
company, trust or other enterprise; provided, however, that no Indemnified
Person shall be indemnified for any expenses, liabilities and losses suffered
that are attributable to such Indemnified Person’s or its Affiliates’ willful
misconduct or knowing violation of Law or for any present or future breaches of
any representations, warranties or covenants by such Indemnified Person or its
Affiliates contained herein or in Other Agreements with the Company. Reasonable
expenses, including out-of-pocket attorneys’ fees, incurred by any such
Indemnified Person in defending a proceeding shall be paid by the Company in
advance of the final disposition of such proceeding, including any appeal
therefrom, upon receipt of an undertaking by or on behalf of such Indemnified
Person to repay such amount if it shall ultimately be determined that such
Indemnified Person is not entitled to be indemnified by the Company.

(b) The right to indemnification and the advancement of expenses conferred in
this Section 7.04 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, bylaw, action by the
Manager or otherwise.

(c) The Company shall maintain directors’ and officers’ liability insurance, or
substantially equivalent insurance, at its expense, to protect any Indemnified
Person against any expense, liability or loss described in Section 7.04(a)
whether or not the Company would have the power to indemnify such Indemnified
Person against such expense, liability or loss under the provisions of this
Section 7.04. The Company shall use its commercially reasonable efforts to
purchase and maintain property, casualty and liability insurance in types and at
levels customary

 

33



--------------------------------------------------------------------------------

for companies of similar size engaged in similar lines of business, as
determined in good faith by the Manager, and the Company shall use its
commercially reasonable efforts to purchase directors’ and officers’ liability
insurance (including employment practices coverage) with a carrier and in an
amount determined necessary or desirable as determined in good faith by the
Manager.

(d) The indemnification and advancement of expenses provided for in this
Section 7.04 shall be provided out of and to the extent of Company assets only.
No Member (unless such Member otherwise agrees in writing or is found in a
non-appealable decision by a court of competent jurisdiction to have personal
liability on account thereof) shall have personal liability on account thereof
or shall be required to make additional Capital Contributions to help satisfy
such indemnity of the Company. The Company (i) shall be the primary indemnitor
of first resort for such Indemnified Person pursuant to this Section 7.04 and
(ii) shall be fully responsible for the advancement of all expenses and the
payment of all damages or liabilities with respect to such Indemnified Person
which are addressed by this Section 7.04.

(e) If this Section 7.04 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.04 to the fullest extent permitted by any applicable portion of
this Section 7.04 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.

Section 7.05 Inspection Rights. The Company shall permit each Member and each of
its designated representatives at such Member’s sole cost and expense to examine
the books and records of the Company or any of its Subsidiaries at the principal
office of the Company or such other location as the Manager shall reasonably
approve during normal business hours and upon reasonable notice for any purpose
reasonably related to such Member’s Units.

ARTICLE VIII.

BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

Section 8.01 Records and Accounting. The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide any information, lists and
copies of documents required pursuant to applicable Laws. All matters concerning
(a) the determination of the relative amount of allocations and Distributions
among the Members pursuant to Articles IV and V and (b) accounting procedures
and determinations, and other determinations not specifically and expressly
provided for by the terms of this Agreement, shall be determined by the Manager,
whose determination shall be final and conclusive as to all of the Members
absent manifest clerical error.

Section 8.02 Fiscal Year. The Fiscal Year of the Company shall end on
December 31 of each year or such other date as may be established by the
Manager.

 

34



--------------------------------------------------------------------------------

ARTICLE IX.

TAX MATTERS

Section 9.01 Preparation of Tax Returns. The Manager shall arrange for the
preparation and timely filing of all tax returns required to be filed by the
Company. The Manager shall use reasonable efforts to furnish, within one hundred
and eighty (180) days of the close of each Taxable Year, to each Member a
completed IRS Schedule K-1 (and any comparable state income tax form) and such
other information as is reasonably requested by such Member relating to the
Company that is necessary for such Member to comply with its tax reporting
obligations. Subject to the terms and conditions of this Agreement and except as
otherwise provided in this Agreement, in its capacity as Partnership
Representative, the Corporation shall have the authority to prepare the tax
returns of the Company using such permissible methods and elections as it
determines in its reasonable discretion, including without limitation the use of
any permissible method under Section 706 of the Code for purposes of determining
the varying Units of its Members.

Section 9.02 Tax Elections. The Taxable Year shall be the Fiscal Year set forth
in Section 8.02, unless otherwise required by Section 706 of the Code. The
Manager shall cause the Company and each of its Subsidiaries that is treated as
a partnership for U.S. federal income tax purposes to have in effect an election
pursuant to Section 754 of the Code (or any similar provisions of applicable
state, local or foreign tax Law) for each Taxable Year. The Manager shall take
commercially reasonable efforts to cause each Person in which the Company owns a
direct or indirect equity interest (other than a Subsidiary) that is so treated
as a partnership to have in effect any such election for each Taxable Year. Each
Member will upon request supply any information reasonably necessary to give
proper effect to any such elections.

Section 9.03 Tax Controversies. The Manager shall cause the Company to take all
necessary actions required by Law to designate the Corporation as the “tax
matters partner” of the Company within the meaning of Section 6231 of the Code
(as in effect prior to repeal of such section pursuant to the Revised
Partnership Audit Provisions) with respect any Taxable Year beginning on or
before December 31, 2017. The Manager shall further cause the Company to take
all necessary actions required by Law to designate the Corporation as the
“partnership representative” of the Company as provided in Section 6223(a) of
the Code with respect to any Taxable Year of the Company beginning after
December 31, 2017, and if the “partnership representative” is an entity, the
Corporation is hereby authorized to designate an individual to be the sole
individual through which such entity “partnership representative” will act (in
such capacities, collectively, the “Partnership Representative”). The Company
and the Members shall cooperate fully with each other and shall use reasonable
best efforts to cause the Corporation (or its designated individual, as
applicable) to become the Partnership Representative with respect to any taxable
period of the Company with respect to which the statute of limitations has not
yet expired (and causing any tax matters partner, partnership representative or
designated individual designated prior to the Effective Date to resign, be
revoked or replaced, as applicable), including (as applicable) by filing
certifications pursuant to Treasury Regulations Section 301.6231(a)(7)-1(d) and
completing IRS Form 8970 or any other form or certificate required pursuant to
Treasury Regulation Section 301.6223-1(e)(1). The Partnership Representative
shall have the right and obligation to take all actions authorized and required,
by the Code for the Partnership Representative and is authorized and required to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including any
resulting administrative and judicial proceedings, and to expend Company funds
for professional services reasonably incurred in connection therewith. Each
Member agrees to cooperate with the Company and the Partnership Representative
and to do or refrain from doing any or all things reasonably requested by the
Company or the Partnership Representative with respect to the conduct of such
proceedings. Without limiting the generality of the foregoing, with respect to
any audit or other proceeding, the Partnership Representative shall be entitled
to cause

 

35



--------------------------------------------------------------------------------

the Company (and any of its Subsidiaries) to make any available elections
pursuant to Section 6226 of the Code (and similar provisions of state, local and
other Law), and the Members shall cooperate to the extent reasonably requested
by the Company in connection therewith. The Company shall reimburse the
Partnership Representative for all reasonable out-of-pocket expenses incurred by
the Partnership Representative, including reasonable fees of any professional
attorneys, in carrying out its duties as the Partnership Representative. The
provisions of this Section 9.03 shall survive the transfer or termination of any
Member’s interest in any Units of the Company, the termination of this Agreement
and the termination of the Company, and shall remain binding on each Member for
the period of time necessary to resolve all tax matters relating to the Company,
and shall be subject to the provisions of the Tax Receivable Agreement, as
applicable.

ARTICLE X.

RESTRICTIONS ON TRANSFER OF UNITS; CERTAIN TRANSACTIONS

Section 10.01 Transfers by Members. No holder of Units shall Transfer any
interest in any Units, except Transfers (a) pursuant to and in accordance with
Sections 10.02 and 10.09 or (b) approved in advance and in writing by the
Manager, in the case of Transfers by any Member other than the Manager, or
(c) in the case of Transfers by the Manager, to any Person who succeeds to the
Manager in accordance with Section 6.04. Notwithstanding the foregoing,
“Transfer” shall not include (i) an event that terminates the existence of a
Member for income tax purposes (including, without limitation, a change in
entity classification of a Member under Treasury Regulations Section 301.7701-3,
a sale of assets by, or liquidation of, a Member pursuant to an election under
Code Sections 336 or 338, or merger, severance, or allocation within a trust or
among sub-trusts of a trust that is a Member), but that does not terminate the
existence of such Member under applicable state Law (or, in the case of a trust
that is a Member, does not terminate the trusteeship of the fiduciaries under
such trust with respect to all the Units of such trust that is a Member) or
(ii) any indirect Transfer of Units held by the Manager by virtue of any
Transfer of Equity Securities in the Corporation.

Section 10.02 Permitted Transfers. The restrictions contained in Section 10.01
shall not apply to any of the following Transfers (each, a “Permitted Transfer”
and each transferee, a “Permitted Transferee”): (i)(A) a Transfer pursuant to a
Redemption or Direct Exchange in accordance with Article XI hereof or (B) a
Transfer by a Member to the Corporation or any of its Subsidiaries, (ii) a
Transfer to an Affiliate of such Member; provided, however, that (x) the
restrictions contained in this Agreement will continue to apply to Units after
any Permitted Transfer of such Units, and (y) in the case of the foregoing
clause (ii), the Permitted Transferees of the Units so Transferred shall agree
in writing to be bound by the provisions of this Agreement, and prior to such
Transfer the transferor will deliver a written notice to the Company and the
Members, which notice will disclose in reasonable detail the identity of the
proposed Permitted Transferee, (iii) in the case of Management Feeder, (A) an
indirect Transfer by virtue of a Management Feeder Member Transferring any of
its equity interests in Management Feeder to a Family Trust (as defined in the
Management Feeder LLC Agreement) pursuant to and in accordance with Section 23
of the Management Feeder LLC Agreement and (B) a distribution of Units to a
Management Feeder Member with respect to such Management Feeder Member’s
interests in Management Feeder corresponding to such Units, but only if such
Management Feeder Member has notified Management Feeder in writing under
Section 20 of the Management Feeder LLC Agreement that it desires to have
Management Feeder initiate the Redemption or Direct

 

36



--------------------------------------------------------------------------------

Exchange provisions of Article XI hereof with respect to such Units, and
provided that, in the case of this clause (iii), any such distribution shall
(1) occur on the date of, and immediately prior to, the applicable Redemption or
Direct Exchange, (2) be accompanied by a distribution by Management Feeder to
the applicable Management Feeder Member of a number of shares of Class B Common
Stock equal to the number of Units so distributed and (3) be conditioned on the
Management Feeder Member’s immediate Transfer of (a) such distributed Units to
the Company or the Corporation (whichever is required by the Redemption or
Direct Exchange, as applicable) and (b) of such distributed shares of Class B
Common Stock to the Corporation, in each case, in accordance with Article XI
hereof (and if the applicable Management Feeder Member fails to effect any such
immediate Transfer of such Units or shares of Class B Common Stock, the
distribution of such Units and shares of Class B Common Stock to such Management
Feeder Member shall be deemed null and void and shall have no effect), or
(iv) in the case of NVX Holdings, a distribution of Units to any stockholder of
NVX Holdings provided that, in the case of this clause (iv), any such
distribution shall (A) be accompanied by a distribution to any such stockholder
of NVX Holdings of a number of shares of Class B Common Stock equal to the
number of Units so distributed and (B) be conditioned on any such stockholder of
NVX Holdings immediately initiating the Redemption or Direct Exchange provisions
of Article XI hereof with respect to such Units and immediately thereafter
Transferring (1) such distributed Units to the Company or the Corporation
(whichever is required by the Redemption or Direct Exchange, as applicable) and
(2) such distributed shares of Class B Common Stock to the Corporation, in each
case, in accordance with Article XI hereof (and if the applicable stockholder of
NVX Holdings fails to effect any such immediate Transfer of such Units or shares
of Class B Common Stock, the distribution of such Units and shares of Class B
Common Stock to any such stockholder of NVX Holdings shall be deemed null and
void and shall have no effect). In the case of a Permitted Transfer of any
Common Units by any Member that is authorized to hold Class B Common Stock in
accordance with the Corporation’s certificate of incorporation to a Permitted
Transferee in accordance with this Section 10.02, such Member (or any subsequent
Permitted Transferee of such Member) shall also transfer a number of shares of
Class B Common Stock equal to the number of Common Units that were transferred
by such Member (or subsequent Permitted Transferee) in the transaction to such
Permitted Transferee. All Permitted Transfers are subject to the additional
limitations set forth in Section 10.07(b).

Section 10.03 Restricted Units Legend. The Units have not been registered under
the Securities Act and, therefore, in addition to the other restrictions on
Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or if an exemption from such registration is
then available with respect to such sale. To the extent such Units have been
certificated, each certificate evidencing Units and each certificate issued in
exchange for or upon the Transfer of any Units shall be stamped or otherwise
imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED ON JULY 15, 2020,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE SECOND AMENDED AND RESTATED
LIMITED

 

37



--------------------------------------------------------------------------------

LIABILITY COMPANY AGREEMENT OF GOHEALTH HOLDINGS, LLC, AS IT MAY BE AMENDED,
RESTATED, AMENDED AND RESTATED, OR OTHERWISE MODIFIED FROM TIME TO TIME, AND
GOHEALTH HOLDINGS, LLC RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH
SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY
TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY GOHEALTH HOLDINGS, LLC
TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any Units which cease to be Units in accordance with the definition
thereof.

Section 10.04 Transfer. Prior to Transferring any Units, the Transferring holder
of Units shall cause the prospective Permitted Transferee to be bound by this
Agreement and any other agreements executed by the holders of Units and relating
to such Units in the aggregate to which the transferor was a party, including
without limitation the Stockholders Agreement (collectively, the “Other
Agreements”) by executing and delivering to the Company counterparts of this
Agreement and any applicable Other Agreements.

Section 10.05 Assignee’s Rights.

(a) The Transfer of a Unit in accordance with this Agreement shall be effective
as of the date of such Transfer (assuming compliance with all of the conditions
to such Transfer set forth herein), and such Transfer shall be shown on the
books and records of the Company. Profits, Losses and other items of the Company
shall be allocated between the transferor and the transferee according to Code
Section 706, using any permissible method as determined in the reasonable
discretion of the Manager. Distributions made before the effective date of such
Transfer shall be paid to the transferor, and Distributions made on or after
such date shall be paid to the Assignee.

(b) Unless and until an Assignee becomes a Member pursuant to Article XII, the
Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable Law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided, however, that, without relieving
the Transferring Member from any such limitations or obligations as more fully
described in Section 10.06, such Assignee shall be bound by any limitations and
obligations of a Member contained herein by which a Member would be bound on
account of the Assignee’s Units (including the obligation to make Capital
Contributions on account of such Units).

Section 10.06 Assignor’s Rights and Obligations. Any Member who shall Transfer
any Unit in a manner in accordance with this Agreement shall cease to be a
Member with respect to such Units and shall no longer have any rights or
privileges, or, except as set forth in this Section 10.06, duties, liabilities
or obligations, of a Member with respect to such Units or other interest (it
being understood, however, that the applicable provisions of Sections 6.08 and
7.04 shall continue to inure to such Person’s benefit), except that unless and
until the Assignee (if not already a Member) is admitted as a Substituted Member
in accordance with the provisions of Article XII (the “Admission Date”), (i)
such Transferring Member shall retain all of the duties, liabilities and
obligations of a Member with respect to such Units, and (ii) the Manager may, in
its sole discretion,

 

38



--------------------------------------------------------------------------------

reinstate all or any portion of the rights and privileges of such Member with
respect to such Units for any period of time prior to the Admission Date.
Nothing contained herein shall relieve any Member who Transfers any Units in the
Company from any liability of such Member to the Company with respect to such
Units that may exist as of the Admission Date or that is otherwise specified in
the Delaware Act or for any liability to the Company or any other Person for any
materially false statement made by such Member (in its capacity as such) or for
any present or future breaches of any representations, warranties or covenants
by such Member (in its capacity as such) contained herein or in the Other
Agreements with the Company.

Section 10.07 Overriding Provisions.

(a) Any Transfer or attempted Transfer of any Units in violation of this
Agreement (including any prohibited indirect Transfers) shall be, to the fullest
extent permitted by applicable law, null and void ab initio, and the provisions
of Sections 10.05 and 10.06 shall not apply to any such Transfers. For the
avoidance of doubt, any Person to whom a Transfer is made or attempted in
violation of this Agreement shall not become a Member and shall not have any
other rights in or with respect to any rights of a Member of the Company with
respect to the applicable Units. The approval of any Transfer in any one or more
instances shall not limit or waive the requirement for such approval in any
other or future instance. The Manager shall promptly amend the Schedule of
Members to reflect any Permitted Transfer pursuant to this Article X.

(b) Notwithstanding anything contained herein to the contrary (including, for
the avoidance of doubt, the provisions of Section 10.01 and Article XI and
Article XII), in no event shall any Member Transfer any Units to the extent such
Transfer would:

(i) result in the violation of the Securities Act, or any other applicable
federal, state or foreign Laws;

(ii) cause an assignment under the Investment Company Act;

(iii) in the reasonable determination of the Manager, be a violation of or a
default (or an event that, with notice or the lapse of time or both, would
constitute a default) under, or result in an acceleration of any obligation
under any Credit Agreement to which the Company or the Manager is a party;
provided that the payee or creditor to whom the Company or the Manager owes such
obligation is not an Affiliate of the Company or the Manager;

(iv) be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority of age under applicable Law (excluding trusts for
the benefit of minors);

(v) cause the Company to be treated as a “publicly traded partnership” or to be
taxed as a corporation pursuant to Section 7704 of the Code or any successor
provision thereto under the Code; or

(vi) result in the Company having more than one hundred (100) partners, within
the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined pursuant
to the rules of Treasury Regulations Section 1.7704-1(h)(3)).

 

39



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained herein to the contrary, in no event shall
any Member that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code Transfer any Units, unless such Member and the
transferee have delivered to the Company, in respect of the relevant Transfer,
written evidence that all required withholding under Section 1446(f) of the Code
will have been done and duly remitted to the applicable taxing authority or duly
executed certifications (prepared in accordance with the applicable Treasury
Regulations or other authorities) of an exemption from such withholding.

Section 10.08 Spousal Consent. In connection with the execution and delivery of
this Agreement, any Member who is a natural person will deliver to the Company
an executed consent from such Member’s spouse (if any) in the form of Exhibit
B-1 attached hereto or a Member’s spouse confirmation of separate property in
the form of Exhibit B-2 attached hereto. If, at any time subsequent to the date
of this Agreement such Member becomes legally married (whether in the first
instance or to a different spouse), such Member shall cause his or her spouse to
execute and deliver to the Company a consent in the form of Exhibit B-1 or
Exhibit B-2 attached hereto. Such Member’s non-delivery to the Company of an
executed consent in the form of Exhibit B-1 or Exhibit B-2 at any time shall
constitute such Member’s continuing representation and warranty that such Member
is not legally married as of such date.

Section 10.09 Certain Transactions with respect to the Corporation(a) .

(a) In connection with a Change of Control Transaction, the Manager shall have
the right, in its sole discretion, to require each Member to effect a Redemption
of all or a portion of such Member’s Units together with an equal number of
shares of Class B Common Stock, pursuant to which such Units and such shares of
Class B Common Stock will be exchanged for shares of Class A Common Stock (or
economically equivalent cash or securities of a successor entity), mutatis
mutandis, in accordance with the Redemption provisions of Article XI (applied
for this purpose as if the Corporation had delivered an Election Notice that
specified a Share Settlement with respect to such Redemption) and otherwise in
accordance with this Section 10.09(a). Any such Redemption pursuant to this
Section 10.09(a) shall be effective immediately prior to the consummation of
such Change of Control Transaction (and, for the avoidance of doubt, shall be
contingent upon the consummation of such Change of Control Transaction and shall
not be effective if such Change of Control Transaction is not consummated) (the
date of such Redemption pursuant to this Section 10.09(a), the “Change of
Control Date”). From and after the Change of Control Date, (i) the Units and any
shares of Class B Common Stock subject to such Redemption shall be deemed to be
transferred to the Corporation on the Change of Control Date and (ii) each such
Member shall cease to have any rights with respect to the Units and any shares
of Class B Common Stock subject to such Redemption (other than the right to
receive shares of Class A Common Stock (or economically equivalent cash or
equity securities in a successor entity) pursuant to such Redemption). In the
event the Manager desires to initiate the provisions of this Section 10.09, the
Manager shall provide written notice of an expected Change of Control
Transaction to all Members within the earlier of (x) five (5) Business Days
following the execution of an agreement with respect to such Change of Control
Transaction and (y) ten (10) Business Days before the proposed date upon which
the contemplated Change of Control Transaction is to be effected, including in
such notice such information as may reasonably describe the Change of Control
Transaction, subject to Law, including the date of execution of such agreement
or such proposed effective date, as applicable, the amount and types of
consideration to be paid for shares

 

40



--------------------------------------------------------------------------------

of Class A Common Stock in the Change of Control Transaction and any election
with respect to types of consideration that a holder of shares of Class A Common
Stock, as applicable, shall be entitled to make in connection with a Change of
Control Transaction (which election shall be available to each Member on the
same terms as holders of shares of Class A Common Stock). Following delivery of
such notice and on or prior to the Change of Control Date, the Members shall
take all actions reasonably requested by the Corporation to effect such
Redemption in accordance with the terms of Article XI, including taking any
action and delivering any document required pursuant to this Section 10.09(a) to
effect such Redemption. Notwithstanding the foregoing, in the event the Manager
requires the Members to exchange less than all of their outstanding Units (and
to surrender a corresponding number of shares of Class B Common Stock for
cancellation), each Member’s participation in the Change of Control Transaction
shall be reduced pro rata.

(b) In the event that a tender offer, share exchange offer, issuer bid,
take-over bid, recapitalization, or similar transaction with respect to Class A
Common Stock (a “Pubco Offer”) is proposed by the Corporation or is proposed to
the Corporation or its stockholders and approved by the Corporate Board or is
otherwise effected or to be effected with the consent or approval of the
Corporate Board, the Manager shall provide written notice of the Pubco Offer to
all Members within the earlier of (i) five (5) Business Days following the
execution of an agreement (if applicable) with respect to, or the commencement
of (if applicable), such Pubco Offer and (ii) ten (10) Business Days before the
proposed date upon which the Pubco Offer is to be effected, including in such
notice such information as may reasonably describe the Pubco Offer, subject to
Law, including the date of execution of such agreement (if applicable) or of
such commencement (if applicable), the material terms of such Pubco Offer,
including the amount and types of consideration to be received by holders of
shares of Class A Common Stock in the Pubco Offer, any election with respect to
types of consideration that a holder of shares of Class A Common Stock, as
applicable, shall be entitled to make in connection with such Pubco Offer, and
the number of Units (and the corresponding shares of Class B Common Stock) held
by such Member that is applicable to such Pubco Offer. The Members (other than
the Manager) shall be permitted to participate in such Pubco Offer by delivering
a written notice of participation that is effective immediately prior to the
consummation of such Pubco Offer (and that is contingent upon consummation of
such offer), and shall include such information necessary for consummation of
such offer as requested by the Corporation. In the case of any Pubco Offer that
was initially proposed by the Corporation, the Corporation shall use reasonable
best efforts to enable and permit the Members (other than the Manager) to
participate in such transaction to the same extent or on an economically
equivalent basis as the holders of shares of Class A Common Stock, and to enable
such Members to participate in such transaction without being required to
exchange Units or shares of Class B Common Stock prior to the consummation of
such transaction. For the avoidance of doubt, in no event shall Common
Unitholders be entitled to receive in such Pubco Offer aggregate consideration
for each Common Unit that is greater than the consideration payable in respect
of each share of Class A Common Stock in connection with a Pubco Offer (it being
understood that payments under or in respect of the Tax Receivable Agreement
shall not be considered part of any such consideration).

(c) In the event that a transaction or proposed transaction constitutes both a
Change of Control Transaction and a Pubco Offer, the provisions of
Section 10.09(a) shall take precedence over the provisions of Section 10.09(b)
with respect to such transaction, and the provisions of Section 10.09(b) shall
be subordinate to provisions of Section 10.09(a), and may only be triggered if
the Manager elects to waive the provisions of Section 10.09(a).

 

41



--------------------------------------------------------------------------------

Section 10.10 Unvested Common Units. With respect to any shares of Class B
Common Stock corresponding to Common Units which remain subject to vesting
conditions in accordance with any applicable equity plan or individual award
agreement, the Member holding such shares of Class B Common Stock shall abstain
from voting any such shares of Class B Common Stock with respect to any matter
to be voted on or considered by the stockholders of the Corporation at any
annual or special meeting of the stockholders of the Corporation or action by
written consent of the stockholders of the Corporation unless and until such
time as such Common Units have vested in accordance with the applicable equity
plan or individual award agreement.

ARTICLE XI.

REDEMPTION AND DIRECT EXCHANGE RIGHTS

Section 11.01 Redemption Right of a Member.

(a) Each Member (other than the Corporation and its Subsidiaries) shall be
entitled to cause the Company to redeem (a “Redemption”) all or any portion of
its Common Units (excluding, for the avoidance of doubt, any Common Units that
are subject to vesting conditions or the Transfer of which is prohibited
pursuant to Sections 10.07(b) or (c) of this Agreement) in whole or in part (the
“Redemption Right”) at any time and from time to time following the waiver or
expiration of any contractual lock-up period relating to the shares of the
Corporation that may be applicable to such Member; provided, however, that
Management Feeder shall not be entitled to cause a Redemption pursuant to this
Article XI unless acting pursuant to a Redemption Request Notice (as defined in
the Management Feeder LLC Agreement). A Member desiring to exercise its
Redemption Right (each, a “Redeeming Member”) shall exercise such right by
giving written notice (the “Redemption Notice”) to the Company with a copy to
the Corporation. The Redemption Notice shall specify the number of Common Units
(the “Redeemed Units”) that the Redeeming Member intends to have the Company
redeem and a date, not less than three (3) Business Days nor more than ten
(10) Business Days after delivery of such Redemption Notice (unless and to the
extent that the Manager in its sole discretion agrees in writing to waive such
time periods), on which exercise of the Redemption Right shall be completed (the
“Redemption Date”); provided, that the Company, the Corporation and the
Redeeming Member may change the number of Redeemed Units and/or the Redemption
Date specified in such Redemption Notice to another number and/or date by mutual
agreement signed in writing by each of them; provided, further, that in the
event the Corporation elects a Share Settlement, the Redemption may be
conditioned (including as to timing) by the Redeeming Member on the closing of
an underwritten distribution of the shares of Class A Common Stock that may be
issued in connection with such proposed Redemption. Subject to Section 11.03 and
unless the Redeeming Member timely has delivered a Retraction Notice as provided
in Section 11.01(c) or has revoked or delayed a Redemption as provided in
Section 11.01(d), on the Redemption Date (to be effective immediately prior to
the close of business on the Redemption Date):

(i) the Redeeming Member shall Transfer and surrender, free and clear of all
liens and encumbrances (x) the Redeemed Units to the Company (including any
certificates representing the Redeemed Units if they are certificated), and
(y) a number of shares of Class B Common Stock (together with any Corresponding
Rights) equal to the number of Redeemed Units to the Corporation, to the extent
applicable;

 

42



--------------------------------------------------------------------------------

(ii) the Company shall (x) cancel the Redeemed Units, (y) transfer to the
Redeeming Member the consideration to which the Redeeming Member is entitled
under Section 11.01(b), and (z) if the Units are certificated, issue to the
Redeeming Member a certificate for a number of Common Units equal to the
difference (if any) between the number of Common Units evidenced by the
certificate surrendered by the Redeeming Member pursuant to clause (i) of this
Section 11.01(a) and the Redeemed Units; and

(iii) the Corporation shall cancel and retire for no consideration the shares of
Class B Common Stock (together with any Corresponding Rights) that were
Transferred to the Corporation pursuant to Section 11.01(a)(i)(y) above.

(b) The Corporation shall have the option (as determined by at least two (2) of
its independent directors (within the meaning of the rules of the Stock
Exchange) who are disinterested), as provided in Section 11.02, to elect to have
the Redeemed Units be redeemed in consideration for either a Share Settlement or
a Cash Settlement; provided, for the avoidance of doubt, that the Corporation
may elect to have the Redeemed Units be redeemed in consideration for a Cash
Settlement only to the extent that the Corporation has cash available in an
amount equal to at least the Redeemed Units Equivalent, which cash was received
from a Secondary Offering or, in the case of a Redemption occurring in
connection the closing of the IPO, the IPO. The Corporation shall give written
notice (the “Election Notice”) to the Company (with a copy to the applicable
Redeeming Member) of such election within two (2) Business Days of receiving the
Redemption Notice; provided, that if the Corporation does not timely deliver an
Election Notice, the Corporation shall be deemed to have elected the Share
Settlement method. If the Corporation elects a Share Settlement (including in
connection with a Direct Exchange pursuant to Section 11.03), the Corporation
shall deliver or cause to be delivered the number of shares of Class A Common
Stock deliverable upon such Share Settlement as promptly as practicable (but not
later than three (3) Business Days) after the Redemption Date, at the offices of
the then-acting registrar and transfer agent of the shares of Class A Common
Stock (or, if there is no then-acting registrar and transfer agent of Class A
Common Stock, at the principal executive offices of the Corporation), registered
in the name of the relevant Redeeming Member (or in such other name as is
requested in writing by the Redeeming Member), in certificated or uncertificated
form, as determined by the Corporation; provided, that to the extent the shares
of Class A Common Stock are settled through the facilities of The Depository
Trust Company, upon the written instruction of the Redeeming Member set forth in
the Redemption Notice, the Corporation shall use its commercially reasonable
efforts to deliver the shares of Class A Common Stock deliverable to such
Redeeming Member through the facilities of The Depository Trust Company, to the
account of the participant of The Depository Trust Company designated by such
Redeeming Member by no later than the close of business on the Business Day
immediately following the Redemption Date.

(c) In the event the Corporation elects the Cash Settlement in connection with a
Redemption, the Redeeming Member may retract its Redemption Notice by giving
written notice (the “Retraction Notice”) to the Company (with a copy to the
Corporation) within three (3) Business Days of delivery of the Election Notice.
The timely delivery of a Retraction Notice shall terminate all of the Redeeming
Member’s, the Company’s and the Corporation’s rights and obligations under this
Section 11.01 arising from the Redemption Notice.

 

43



--------------------------------------------------------------------------------

(d) In the event the Corporation elects a Share Settlement in connection with a
Redemption, a Redeeming Member shall be entitled to revoke its Redemption Notice
or delay the consummation of a Redemption if any of the following conditions
exists:

(i) any registration statement pursuant to which the resale of the Class A
Common Stock to be registered for such Redeeming Member at or immediately
following the consummation of the Redemption shall have ceased to be effective
pursuant to any action or inaction by the SEC or no such resale registration
statement has yet become effective;

(ii) the Corporation shall have failed to cause any related prospectus to be
supplemented by any required prospectus supplement necessary to effect such
Redemption;

(iii) the Corporation shall have exercised its right to defer, delay or suspend
the filing or effectiveness of a registration statement and such deferral, delay
or suspension shall affect the ability of such Redeeming Member to have its
Class A Common Stock registered at or immediately following the consummation of
the Redemption;

(iv) the Redeeming Member is in possession of any material non-public
information concerning the Corporation, the receipt of which results in such
Redeeming Member being prohibited or restricted from selling Class A Common
Stock at or immediately following the Redemption without disclosure of such
information (and the Corporation does not permit disclosure of such
information);

(v) any stop order relating to the registration statement pursuant to which the
Class A Common Stock was to be registered by such Redeeming Member at or
immediately following the Redemption shall have been issued by the SEC;

(vi) there shall have occurred a material disruption in the securities markets
generally or in the market or markets in which the Class A Common Stock is then
traded;

(vii) there shall be in effect an injunction, a restraining order or a decree of
any nature of any Governmental Entity that restrains or prohibits the
Redemption;

(viii) the Corporation shall have failed to comply in all material respects with
its obligations under the Registration Rights Agreement, and such failure shall
have affected the ability of such Redeeming Member to consummate the resale of
Class A Common Stock to be received upon such Redemption pursuant to an
effective registration statement; or

(ix) the Redemption Date would occur three (3) Business Days or less prior to,
or during, a Black-Out Period.

 

44



--------------------------------------------------------------------------------

If a Redeeming Member delays the consummation of a Redemption pursuant to this
Section 11.01(d), the Redemption Date shall occur on the fifth (5th) Business
Day following the date on which the condition(s) giving rise to such delay cease
to exist (or such earlier day as the Corporation, the Company and such Redeeming
Member may agree in writing).

(e) The number of shares of Class A Common Stock (or Redeemed Units Equivalent,
if applicable) (together with any Corresponding Rights) applicable to any Share
Settlement or Cash Settlement shall not be adjusted on account of any
Distributions previously made with respect to the Redeemed Units or dividends
previously paid with respect to Class A Common Stock; provided, however, that if
a Redeeming Member causes the Company to redeem Redeemed Units and the
Redemption Date occurs subsequent to the record date for any Distribution with
respect to the Redeemed Units but prior to payment of such Distribution, the
Redeeming Member shall be entitled to receive such Distribution with respect to
the Redeemed Units on the date that it is made notwithstanding that the
Redeeming Member Transferred and surrendered the Redeemed Units to the Company
prior to such date; provided, further, however, that a Redeeming Member shall be
entitled to receive any and all Tax Distributions that such Redeeming Member
otherwise would have received in respect of income allocated to such Member for
the portion of any Fiscal Year irrespective of whether such Tax Distribution(s)
are declared or made after the Redemption Date.

(f) In the case of a Share Settlement, in the event a reclassification or other
similar transaction occurs following delivery of a Redemption Notice, but prior
to the Redemption Date, as a result of which shares of Class A Common Stock are
converted into another security, then a Redeeming Member shall be entitled to
receive the amount of such other security (and, if applicable, any Corresponding
Rights) that the Redeeming Member would have received if such Redemption Right
had been exercised and the Redemption Date had occurred immediately prior to the
record date of such reclassification or other similar transaction.

(g) Notwithstanding anything to the contrary contained herein, neither the
Company nor the Corporation shall be obligated to effectuate a Redemption if
such Redemption could (as determined in the sole discretion of the Manager)
cause the Company to be treated as a “publicly traded partnership” or to be
taxed as a corporation pursuant to Section 7704 of the Code or successor
provisions of the Code.

Section 11.02 Election and Contribution of the Corporation. Unless the Redeeming
Member has timely delivered a Retraction Notice as provided in Section 11.01(c),
or has revoked or delayed a Redemption as provided in Section 11.01(d), subject
to Section 11.03 on the Redemption Date (to be effective immediately prior to
the close of business on the Redemption Date) (i) the Corporation shall make a
Capital Contribution to the Company (in the form of the Share Settlement or the
Cash Settlement, as determined by the Corporation in accordance with
Section 11.01(b)), and (ii) in the event of a Share Settlement, the Company
shall issue to the Corporation a number of Common Units equal to the number of
Redeemed Units surrendered by the Redeeming Member. Notwithstanding any other
provisions of this Agreement to the contrary, but subject to Section 11.03, in
the event that the Corporation elects a Cash Settlement, the Corporation shall
only be obligated to contribute to the Company an amount in respect of such Cash
Settlement equal to the Redeemed Units Equivalent with respect to such Cash
Settlement, which in no event shall exceed the amount actually paid by the
Company to the Redeeming Member as the Cash Settlement. The timely delivery of a
Retraction Notice shall terminate all of the Company’s and the Corporation’s
rights and obligations under this Section 11.02 arising from the Redemption
Notice.

 

45



--------------------------------------------------------------------------------

Section 11.03 Direct Exchange Right of the Corporation.

(a) Notwithstanding anything to the contrary in this Article XI (save for the
limitations set forth in Section 11.01(b) regarding the Corporation’s option to
select the Share Settlement or the Cash Settlement, and without limitation to
the rights of the Members under Section 11.01, including the right to revoke a
Redemption Notice), the Corporation may, in its sole and absolute discretion (as
determined by at least two (2) of its independent directors (within the meaning
of the rules of the Stock Exchange) who are disinterested) (subject to the
timing limitations set forth on such discretion in Section 11.01(b)), elect to
effect on the Redemption Date the exchange of Redeemed Units for the Share
Settlement or the Cash Settlement, as the case may be, through a direct exchange
of such Redeemed Units and the Share Settlement or the Cash Settlement, as
applicable, between the Redeeming Member and the Corporation (a “Direct
Exchange”) (rather than contributing the Share Settlement or the Cash
Settlement, as the case may be, to the Company in accordance with Section 11.02
for purposes of the Company redeeming the Redeemed Units from the Redeeming
Member in consideration of the Share Settlement or the Cash Settlement, as
applicable). Upon such Direct Exchange pursuant to this Section 11.03, the
Corporation shall acquire the Redeemed Units and shall be treated for all
purposes of this Agreement as the owner of such Units.

(b) The Corporation may, at any time prior to a Redemption Date (including after
delivery of an Election Notice pursuant to Section 11.01(b)), deliver written
notice (an “Exchange Election Notice”) to the Company and the Redeeming Member
setting forth its election to exercise its right to consummate a Direct
Exchange; provided, that such election is subject to the limitations set forth
in Section 11.01(b) and does not unreasonably prejudice the ability of the
parties to consummate a Redemption or Direct Exchange on the Redemption Date. An
Exchange Election Notice may be revoked by the Corporation at any time;
provided, that any such revocation does not unreasonably prejudice the ability
of the parties to consummate a Redemption or Direct Exchange on the Redemption
Date. The right to consummate a Direct Exchange in all events shall be
exercisable for all of the Redeemed Units that would have otherwise been subject
to a Redemption.

(c) Except as otherwise provided by this Section 11.03, a Direct Exchange shall
be consummated pursuant to the same timeframe as the relevant Redemption would
have been consummated if the Corporation had not delivered an Exchange Election
Notice and as follows:

(i) the Redeeming Member shall transfer and surrender, free and clear of all
liens and encumbrances (x) the Redeemed Units and (y) a number of shares of
Class B Common Stock (together with any Corresponding Rights) equal to the
number of Redeemed Units, to the extent applicable, in each case, to the
Corporation;

(ii) the Corporation shall (x) pay to the Redeeming Member the Share Settlement
or the Cash Settlement, as applicable, and (y) cancel and retire for no
consideration the shares of Class B Common Stock (together with any
Corresponding Rights) that were Transferred to the Corporation pursuant to
Section 11.03(c)(i)(y) above; and

 

46



--------------------------------------------------------------------------------

(iii) the Company shall (x) register the Corporation as the owner of the
Redeemed Units and (y) if the Units are certificated, issue to the Redeeming
Member a certificate for a number of Common Units equal to the difference (if
any) between the number of Common Units evidenced by the certificate surrendered
by the Redeeming Member pursuant to Section 11.03(c)(i)(x) and the Redeemed
Units, and issue to the Corporation a certificate for the number of Redeemed
Units.

Section 11.04 Reservation of shares of Class A Common Stock; Listing;
Certificate of the Corporation.

(a) At all times the Corporation shall reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon a Share Settlement in connection with a Redemption or Direct Exchange, such
number of shares of Class A Common Stock as shall be issuable upon any such
Share Settlement pursuant to a Redemption or Direct Exchange; provided that
nothing contained herein shall be construed to preclude the Corporation from
satisfying its obligations in respect of any such Share Settlement pursuant to a
Redemption or Direct Exchange by delivery of purchased Class A Common Stock
(which may or may not be held in the treasury of the Corporation) or by way of
Cash Settlement. The Corporation shall deliver Class A Common Stock that has
been registered under the Securities Act with respect to any Share Settlement
pursuant to a Redemption or Direct Exchange to the extent a registration
statement is effective and available with respect to such shares; provided, all
such unregistered shares of Class A Common Stock (if any) shall be entitled to
the registration rights set forth in the Registration Rights Agreement if the
holders thereof are party to the Registration Rights Agreement and have such
rights thereunder. The Corporation shall use its commercially reasonable efforts
to list the Class A Common Stock required to be delivered upon any such Share
Settlement pursuant to a Redemption or Direct Exchange prior to such delivery
upon each national securities exchange upon which the outstanding shares of
Class A Common Stock are listed at the time of such Share Settlement pursuant to
a Redemption or Direct Exchange (it being understood that any such shares may be
subject to transfer restrictions under applicable securities Laws). The
Corporation covenants that all shares of Class A Common Stock issued in
connection with a Share Settlement pursuant to a Redemption or Direct Exchange
will, upon issuance, be validly issued, fully paid and non-assessable. The
provisions of this Article XI shall be interpreted and applied in a manner
consistent with any corresponding provisions of the Corporation’s certificate of
incorporation (if any).

(b) Prior to any Redemption or Direct Exchange effected pursuant to this
Agreement, the Corporation shall take all such steps as may be required to cause
to qualify for exemption under Rule 16b-3(d) or (e), as applicable, under the
Exchange Act, and to be exempt for purposes of Section 16(b) under the Exchange
Act, any acquisitions from, or dispositions to, the Corporation of equity
securities of Corporation (including derivative securities with respect thereto)
and any securities that may be deemed to be equity securities or derivative
securities of the Corporation for such purposes that result from the
transactions contemplated by this Agreement, by each officer or director of the
Corporation, including any director by deputization. The authorizing resolutions
shall be approved by either the Corporate Board or a committee thereof composed
solely of two

 

47



--------------------------------------------------------------------------------

or more Non-Employee Directors (as defined in Rule 16b-3) of the Corporation
(with the authorizing resolutions specifying the name of each such director
whose acquisition or disposition of securities is to be exempted and the number
of securities that may be acquired and disposed of by each such Person pursuant
to this Agreement).

Section 11.05 Effect of Exercise of Redemption or Direct Exchange. This
Agreement shall continue notwithstanding the consummation of a Redemption or
Direct Exchange by a Member and all rights set forth herein shall continue in
effect with respect to the remaining Members and, to the extent the Redeeming
Member has a remaining Unit following such Redemption or Direct Exchange, the
Redeeming Member. No Redemption or Direct Exchange shall relieve a Redeeming
Member, the Company or the Corporation of any prior breach of this Agreement by
such Redeeming Member, the Company or the Corporation.

Section 11.06 Tax Treatment. Unless otherwise required by applicable Law, the
parties hereto acknowledge and agree that a Redemption or a Direct Exchange, as
the case may be, shall be treated as a direct exchange between the Corporation
and the Redeeming Member for U.S. federal and applicable state and local income
tax purposes.

ARTICLE XII.

ADMISSION OF MEMBERS

Section 12.01 Substituted Members. Subject to the provisions of Article X
hereof, in connection with the Permitted Transfer of a Unit hereunder, the
Permitted Transferee shall become a Substituted Member on the effective date of
such Transfer, which effective date shall not be earlier than the date of
compliance with the conditions to such Transfer, and such admission shall be
shown on the books and records of the Company, including the Schedule of
Members.

Section 12.02 Additional Members. Subject to the provisions of Article X hereof,
any Person that is not a Member as of the Effective Date may be admitted to the
Company as an additional Member (any such Person, an “Additional Member”) only
upon furnishing to the Manager (a) duly executed Joinder and counterparts to any
applicable Other Agreements and (b) such other documents or instruments as may
be reasonably necessary or appropriate to effect such Person’s admission as a
Member (including entering into such documents as may reasonably be requested by
the Manager). Such admission shall become effective on the date on which the
Manager determines in its sole discretion that such conditions have been
satisfied and when any such admission is shown on the books and records of the
Company, including the Schedule of Members.

ARTICLE XIII.

WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

Section 13.01 Withdrawal and Resignation of Members. Except in the event of
Transfers pursuant to Section 10.06 and the Manager’s right to resign pursuant
to Section 6.03, no Member shall have the power or right to withdraw or
otherwise resign as a Member from the Company prior to the dissolution and
winding up of the Company pursuant to Article XIV. Any Member, however, that
attempts to withdraw or otherwise resign as a Member from the Company without
the prior written consent of the Manager upon or following the dissolution and
winding up of the

 

48



--------------------------------------------------------------------------------

Company pursuant to Article XIV, but prior to such Member receiving the full
amount of Distributions from the Company to which such Member is entitled
pursuant to Article XIV, shall be liable to the Company for all damages
(including all lost profits and special, indirect and consequential damages)
directly or indirectly caused by the withdrawal or resignation of such Member.
Upon a Transfer of all of a Member’s Units in a Transfer permitted by this
Agreement, subject to the provisions of Section 10.06, such Member shall cease
to be a Member.

ARTICLE XIV.

DISSOLUTION AND LIQUIDATION

Section 14.01 Dissolution. The Company shall not be dissolved by the admission
of Additional Members or Substituted Members or the attempted withdrawal,
removal, dissolution, bankruptcy or resignation of a Member. The Company shall
dissolve, and its affairs shall be wound up, upon:

(a) the decision of the Manager together with the written approval of the Common
Unitholders holding a majority of the Common Units to dissolve the Company
(excluding for purposes of such calculation the Corporation and all Common Units
held directly or indirectly by it);

(b) a dissolution of the Company under Section 18-801(4) of the Delaware Act,
unless the Company is continued without dissolution pursuant thereto; or

(c) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.

Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not in and of itself
cause a dissolution of the Company and the Company shall continue in existence
subject to the terms and conditions of this Agreement.

Section 14.02 Winding up. Subject to Section 14.05, on dissolution of the
Company, the Manager shall act as liquidating trustee or may appoint one or more
Persons as liquidating trustee (each such Person, a “Liquidator”). The
Liquidators shall proceed diligently to wind up the affairs of the Company and
make final distributions as provided herein and in the Delaware Act. The costs
of liquidation shall be borne as an expense of the Company. Until final
distribution, the Liquidators shall, to the fullest extent permitted by
applicable Law, continue to operate the properties of the Company with all of
the power and authority of the Manager. The steps to be accomplished by the
Liquidators are as follows:

(a) as promptly as possible after dissolution and again after final liquidation,
the Liquidators shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

(b) the Liquidators shall pay, satisfy or discharge from the Company’s funds, or
otherwise make adequate provision for payment and discharge thereof (including,
without limitation, the establishment of a cash fund for contingent, conditional
and unmatured liabilities in such amount and for such term as the liquidators
may reasonably determine) the following: first,

 

49



--------------------------------------------------------------------------------

all of the debts, liabilities and obligations of the Company owed to creditors
other than the Members in satisfaction of the liabilities of the Company
(whether by payment or the making of reasonable provision for payment thereof),
including all expenses incurred in connection with the liquidations; and second,
all of the debts, liabilities and obligations of the Company owed to the Members
(other than any payments or distributions owed to such Members in their capacity
as Members pursuant to this Agreement); and

(c) following any payments pursuant to the foregoing Section 14.02(b), all
remaining assets of the Company shall be distributed to the Members in
accordance with Section 4.01(a) by the end of the Taxable Year during which the
liquidation of the Company occurs (or, if later, by ninety (90) days after the
date of the liquidation).

The distribution of cash and/or property to the Members in accordance with the
provisions of this Section 14.02 and Section 14.03 below shall constitute a
complete return to the Members of their Capital Contributions, a complete
distribution to the Members of their interest in the Company and all of the
Company’s property and shall constitute a compromise to which all Members have
consented within the meaning of the Delaware Act. To the extent that a Member
returns funds to the Company, it has no claim against any other Member for those
funds.

Section 14.03 Deferment; Distribution in Kind. Notwithstanding the provisions of
Section 14.02, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the Liquidators determine that an immediate sale of
part or all of the Company’s assets would be impractical or would cause undue
loss (or would otherwise not be beneficial) to the Members, the Liquidators may,
in their sole discretion and the fullest extent permitted by applicable Law,
defer for a reasonable time the liquidation of any assets except those necessary
to satisfy the Company’s liabilities (other than loans to the Company by any
Member(s)) and reserves. Subject to the order of priorities set forth in
Section 14.02, the Liquidators may, in their sole discretion, distribute to the
Members, in lieu of cash, either (a) all or any portion of such remaining assets
in-kind of the Company in accordance with the provisions of Section 14.02(c),
(b) as tenants in common and in accordance with the provisions of
Section 14.02(c), undivided interests in all or any portion of such assets of
the Company or (c) a combination of the foregoing. Any such Distributions
in-kind shall be subject to (y) such conditions relating to the disposition and
management of such assets as the Liquidators deem reasonable and equitable and
(z) the terms and conditions of any agreements governing such assets (or the
operation thereof or the holders thereof) at such time. Any assets of the
Company distributed in kind will first be written up or down to their Fair
Market Value, thus creating Profit or Loss (if any), which shall be allocated in
accordance with Article V. The Liquidators shall determine the Fair Market Value
of any property distributed.

Section 14.04 Cancellation of Certificate. On completion of the winding up of
the Company as provided herein, the Manager (or such other Person or Persons as
the Delaware Act may require or permit) shall file a certificate of cancellation
of the Certificate with the Secretary of State of Delaware, cancel any other
filings made pursuant to this Agreement that should be canceled and take such
other actions as may be necessary to terminate the existence of the Company. The
Company shall continue in existence for all purposes of this Agreement until it
is terminated pursuant to this Section 14.04.

 

50



--------------------------------------------------------------------------------

Section 14.05 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Sections 14.02 and 14.03 in order to
minimize any losses otherwise attendant upon such winding up.

Section 14.06 Return of Capital. The Liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from assets of
the Company).

ARTICLE XV.

GENERAL PROVISIONS

Section 15.01 Power of Attorney.

(a) Each Member hereby constitutes and appoints the Manager (or the Liquidator,
if applicable) with full power of substitution, as his or her true and lawful
agent and attorney-in-fact, with full power and authority in his, her or its
name, place and stead, to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) this Agreement, all certificates and other instruments and
all amendments thereof which the Manager deems appropriate or necessary to form,
qualify, or continue the qualification of, the Company as a limited liability
company in the State of Delaware and in all other jurisdictions in which the
Company may conduct business or own property; (B) all instruments which the
Manager deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(C) all conveyances and other instruments or documents which the Manager deems
appropriate or necessary to reflect the dissolution, winding up and termination
of the Company pursuant to the terms of this Agreement, including a certificate
of cancellation; and (D) all instruments relating to the admission, substitution
or resignation of any Member pursuant to Article XII or XIII; and

(ii) sign, execute, swear to and acknowledge all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
reasonable judgment of the Manager, to evidence, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, to effectuate the terms of this Agreement.

(b) The foregoing power of attorney is irrevocable and coupled with an interest,
and shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Member and the transfer of all or any portion
of his, her or its Units and shall extend to such Member’s heirs, successors,
assigns and personal representatives.

Section 15.02 Confidentiality.

(a) Each of the Members (other than the Corporation) agrees to hold the
Company’s Confidential Information in confidence and may not disclose or use
such information except as otherwise authorized separately in writing by the
Manager. “Confidential Information” as used herein includes all non-public
information concerning the Company or its Subsidiaries including, but not
limited to, ideas, financial product structuring, business strategies,
innovations and

 

51



--------------------------------------------------------------------------------

materials, all aspects of the Company’s business plan, proposed operation and
products, corporate structure, financial and organizational information,
analyses, proposed partners, software code and system and product designs,
employees and their identities, equity ownership, the methods and means by which
the Company plans to conduct its business, all trade secrets, trademarks,
tradenames and all intellectual property associated with the Company’s business.
With respect to each Member, Confidential Information does not include
information or material that: (a) is rightfully in the possession of such Member
at the time of disclosure by the Company; (b) before or after it has been
disclosed to such Member by the Company, becomes part of public knowledge, not
as a result of any action or inaction of such Member in violation of this
Agreement; (c) is approved for release by written authorization of the Chief
Executive Officer, Chief Financial Officer or General Counsel of the Company or
of the Corporation, or any other officer designated by the Manager; (d) is
disclosed to such Member or their representatives by a third party not, to the
knowledge of such Member, in violation of any obligation of confidentiality owed
to the Company with respect to such information; or (e) is or becomes
independently developed by such Member or their respective representatives
without use of or reference to the Confidential Information.

(b) Solely to the extent it is reasonably necessary or appropriate to fulfill
its obligations or to exercise its rights under this Agreement, each of the
Members may disclose Confidential Information to its Subsidiaries, Affiliates,
partners, directors, officers, employees, counsel, advisers, consultants,
outside contractors and other agents, on the condition that such Persons keep
the Confidential Information confidential to the same extent as such Member is
required to keep the Confidential Information confidential; provided, that such
Member shall remain liable with respect to any breach of this Section 15.02 by
any such Subsidiaries, Affiliates, partners, directors, officers, employees,
counsel, advisers, consultants, outside contractors and other agents (as if such
Persons were party to this Agreement for purposes of this Section 15.02).

(c) Notwithstanding Section 15.02(a) or Section 15.02(b), each of the Members
may disclose Confidential Information (i) to the extent that such Member is
required by Law (by oral questions, interrogatories, request for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, (ii) for purposes of reporting to its
stockholders and direct and indirect equity holders (each of whom are bound by
customary confidentiality obligations) the performance of the Company and its
Subsidiaries and for purposes of including applicable information in its
financial statements to the extent required by applicable Law or applicable
accounting standards; or (iii) to any bona fide prospective purchaser of the
equity or assets of a Member, or the Common Units held by such Member (provided,
in each case, that such Member determines in good faith that such prospective
purchaser would be a Permitted Transferee), or a prospective merger partner of
such Member (provided, that (i) such Persons will be informed by such Member of
the confidential nature of such information and shall agree in writing to keep
such information confidential in accordance with the contents of this Agreement
and (ii) each Member will be liable for any breaches of this Section 15.02 by
any such Persons (as if such Persons were party to this Agreement for purposes
of this Section 15.02)). Notwithstanding any of the foregoing, nothing in this
Section 15.02 will restrict in any manner the ability of the Corporation to
comply with its disclosure obligations under Law, and the extent to which any
Confidential Information is necessary or desirable to disclose.

 

52



--------------------------------------------------------------------------------

Section 15.03 Amendments. Except as otherwise contemplated by this Agreement,
this Agreement may be amended or modified upon the written consent of the
Manager, together with the written consent of the holders of a majority of the
Common Units then outstanding (excluding all Common Units held directly or
indirectly by the Corporation). Notwithstanding the foregoing, no amendment or
modification:

(a) to this Section 15.03 may be made without the prior written consent of the
Manager and each of the Members;

(b) to any of the terms and conditions of this Agreement which terms and
conditions expressly require the approval or action of certain Persons may be
made without obtaining the consent of the requisite number or specified
percentage of such Persons who are entitled to approve or take action on such
matter; and

(c) to any of the terms and conditions of this Agreement which would (A) reduce
the amounts distributable to a Member pursuant to Articles IV and XIV in a
manner that is not pro rata with respect to all Members, (B) increase the
liabilities of such Member hereunder, (C) otherwise materially and adversely
affect a holder of Units (with respect to such Units) in a manner materially
disproportionate to any other holder of Units of the same class or series (with
respect to such Units) (other than amendments, modifications and waivers
necessary to implement the provisions of Article XII) or (D) materially and
adversely affect the rights of any Member under Section 3.04, Section 3.05,
Section 7.01, Section 7.04, Article X or Article XI, shall be effective against
such affected Member or holder of Units, as the case may be, without the prior
written consent of such Member or holder of Units, as the case may be.

Notwithstanding any of the foregoing, the Manager may make any amendment (i) of
an administrative nature that is necessary in order to implement the substantive
provisions hereof, without the consent of any other Member; provided, that any
such amendment does not adversely change the rights of the Members hereunder in
any respect, or (ii) to reflect any changes to the Class A Common Stock or
Class B Common Stock or the issuance of any other capital stock of the
Corporation.

Section 15.04 Title to Company Assets. Company assets shall be owned by the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in such assets of the Company or any portion thereof. The
Company shall hold title to all of its property in the name of the Company and
not in the name of any Member. All assets of the Company shall be recorded as
the property of the Company on its books and records, irrespective of the name
in which legal title to such assets is held. The Company’s credit and assets
shall be used solely for the benefit of the Company, and no asset of the Company
shall be transferred or encumbered for, or in payment of, any individual
obligation of any Member.

Section 15.05 Addresses and Notices. All notices and other communications to be
given to any party hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered by hand, courier or overnight delivery
service, or when received in the form of an electronic transmission (receipt
confirmation requested), and shall be directed to the address set forth, or at
such address or to the attention of such other person as the recipient party has
specified by prior written notice to the Company or the sending party.

 

53



--------------------------------------------------------------------------------

To the Company:

GoHealth Holdings, LLC

c/o GoHealth, Inc.

214 West Huron St.

Chicago, Illinois 60654

Attn: Brian Farley; Brad Burd

Email: ####@gohealth.com; ####@gohealth.com

with a copy (which copy shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn: Ian D. Schuman, Stelios Saffos, Jonathan Solomon

Facsimile: ####

E-mail: ####@lw.com; ####@lw.com; ####@lw.com

To the Corporation:

GoHealth, Inc.

214 West Huron St.

Chicago, Illinois 60654

Attn: Brian Farley; Brad Burd

Email: ####@gohealth.com; ####@gohealth.com

with a copy (which copy shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn: Ian D. Schuman, Stelios Saffos, Jonathan Solomon

Facsimile: ####

E-mail: ####@lw.com; ####@lw.com; ####@lw.com

To the Members, as set forth on Schedule 2.

Section 15.06 Binding Effect; Intended Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

Section 15.07 Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Profits, Losses,
Distributions, capital or property of the Company other than as a secured
creditor.

 

54



--------------------------------------------------------------------------------

Section 15.08 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 15.09 Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

Section 15.10 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. Any suit, dispute,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement shall be heard in the state
or federal courts of the State of Delaware, and the parties hereby consent to
the exclusive jurisdiction of such court (and of the appropriate appellate
courts) in any such suit, action or proceeding and waives any objection to venue
laid therein. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE
WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH COURT (INCLUDING
BY PREPAID CERTIFIED MAIL WITH A VALIDATED PROOF OF MAILING RECEIPT) AND SHALL
HAVE THE SAME LEGAL FORCE AND EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY
WITHIN THE STATE OF DELAWARE. WITHOUT LIMITING THE FOREGOING, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PARTIES AGREE THAT SERVICE OF PROCESS UPON SUCH
PARTY AT THE ADDRESS REFERRED TO IN SECTION 15.05 (INCLUDING BY PREPAID
CERTIFIED MAIL WITH A VALIDATED PROOF OF MAILING RECEIPT), TOGETHER WITH WRITTEN
NOTICE OF SUCH SERVICE TO SUCH PARTY, SHALL BE DEEMED EFFECTIVE SERVICE OF
PROCESS UPON SUCH PARTY.

Section 15.11 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section 15.12 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.

Section 15.13 Execution and Delivery by Electronic Signature and Electronic
Transmission. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement or contemplated hereby or entered into by the
Company in accordance herewith, and any amendments hereto or thereto, to the
extent signed and delivered by means of an electronic signature and/or
electronic transmission, including by a facsimile machine or via

 

55



--------------------------------------------------------------------------------

email, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties. No party hereto or to any such agreement or instrument shall
raise the use of electronic signature or electronic transmission to execute
and/or deliver a document or the fact that any signature or agreement or
instrument was transmitted or communicated through such electronic transmission
as a defense to the formation of a contract and each such party forever waives
any such defense.

Section 15.14 Right of Offset. Whenever the Company or the Corporation is to pay
any sum (other than pursuant to Article IV) to any Member, any amounts that such
Member owes to the Company or the Corporation which are not the subject of a
good faith dispute may be deducted from that sum before payment. For the
avoidance of doubt, the distribution of Units to the Corporation shall not be
subject to this Section 15.14.

Section 15.15 Entire Agreement. This Agreement, those documents expressly
referred to herein (including the Stockholders Agreement, the Registration
Rights Agreement and the Tax Receivable Agreement), any indemnity agreements
entered into in connection with the Initial LLC Agreement with any member of the
board of directors at that time and other documents of even date herewith embody
the complete agreement and understanding among the parties and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way. For the avoidance of doubt, the Initial LLC Agreement is superseded by
this Agreement as of the Effective Date and shall be of no further force and
effect thereafter.

Section 15.16 Remedies. Each Member shall have all rights and remedies set forth
in this Agreement and all rights and remedies which such Person has been granted
at any time under any other agreement or contract and all of the rights which
such Person has under any Law. Any Person having any rights under any provision
of this Agreement or any other agreements contemplated hereby shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any breach of any provision of this Agreement
and to exercise all other rights granted by Law.

Section 15.17 Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification. Wherever required by the context, references to a Fiscal Year
shall refer to a portion thereof. The use of the words “or,” “either” and

 

56



--------------------------------------------------------------------------------

“any” shall not be exclusive. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Second Amended and Restated Limited Liability Company
Agreement as of the date first written above.

 

COMPANY:             

GOHEALTH HOLDINGS, LLC

By: Blizzard Aggregator, LLC,

Its: Managing Member

 

By: CCP III Cayman GP Ltd.,

Its: Manager

  By:  

/s/ Jeremy W. Gelber

  Name:   Jeremy W. Gelber   Title:   Authorized Signatory   GOHEALTH, INC.  
By:  

/s/ Clinton P. Jones

 

Name:

 

Clinton P. Jones

  Title:   Chief Executive Officer MEMBERS:     NVX HOLDINGS, INC.   By:  

/s/ Brandon M. Cruz

  Name:   Brandon M. Cruz   Title:   President  

BCCJ, LLC

  By:  

/s/ Brandon M. Cruz

  Name:   Brandon M. Cruz   Title:   Manager   BLIZZARD AGGREGATOR, LLC  

By: CCP III Cayman GP Ltd.

Its: Manager

  By:  

/s/ Jeremy W. Gelber

  Name:   Jeremy W. Gelber   Title:   Authorized Signatory  

BLIZZARD MANAGEMENT FEEDER, LLC

  By: CCP III Cayman GP Ltd.  

Its: Manager

  By:  

/s/ Jeremy W. Gelber

  Name:   Jeremy W. Gelber   Title:   Authorized Signatory  

GREINER INVESTMENTS, LLC

 

By:

 

/s/ Jeffrey Greiner

  Name:  

Jeffrey Greiner

  Title:  

President

  MEMBER:  

/s/ Alexander E. Timm

  Name:   Alexander E. Timm   MEMBER:  

/s/ Joseph G. Flanagan

  Name:   Joseph G. Flanagan  

MEMBER:

 

/s/ Rahm Emanuel

  Name:   Rahm Emanuel   NORWEST EQUITY PARTNERS IX, LP  

By: ITASCA PARTNERS IX, LLC

Its: General Partner

  By: Norwest Venture Capital Management, Inc.   Its: Managing Member  

/s/ Timothy C. DeVries

  Name:   Timothy C. DeVries   Title:   Chief Executive Officer   OWL ROCK GH I
LLC   By:  

/s/ Alexis Maged

  Name:   Alexis Maged   Title:   Authorized Signatory   OWL ROCK GH II LLC  
By:  

/s/ Alexis Maged

  Name:   Alexis Maged   Title:   Authorized Signatory

[Signature Page to Second Amended and Restated Limited Liability Company
Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

SCHEDULE OF PRE-IPO MEMBERS

 

Member

   Senior
Preferred
Earnout
Units      Preferred Units      Class A Common
Units      Class B
Common Units      Profits Units  

GoHealth, Inc.

     —          —          —          —          —    

Blizzard Aggregator, LLC

     —          541,263,042.16        —          —          —    

NVX Holdings, Inc.

     —          —          351,179,650.48        —          —    

Norwest Equity Partners IX, LP

     —          —          —          110,746,709.56        —    

BCCJ, LLC

     —          —          166,031.97        —          —    

Greiner Investments, LLC

     —          —          —          2,117,202.09        —    

Blizzard Management Feeder, LLC

     —          —          —          37,842,155.91        84,395,025.00  

OR GH I LLC

     —          —          —          5,454,545.47        —    

OR GH II LLC

     —          —          —          1,212,121.20        —    

Rahm Emanuel

     —          —          —          —          729,490.00  

Alexander E. Timm

     —          —          —          —          486,653.00  

Joseph G. Flanagan

     —          —          —          —          486,653.00  



--------------------------------------------------------------------------------

SCHEDULE 2

SCHEDULE OF MEMBERS

[See attached]



--------------------------------------------------------------------------------

Member

   Common
Units      Cash Received in
the
Recapitalization     

Contact Information for Notice

1. GoHealth, Inc.

     84,182,961        —       

214 West Huron St.

Chicago, Illinois 60654

Attn: Chief Legal Officer

Email: #####@gohealth.com

2. Blizzard Aggregator, LLC

     80,792,677        —       

c/o Centerbridge Partners, L.P.

375 Park Avenue, 11th Floor

New York, New York 10152

Attn: Susanne V. Clark

Email: #####@centerbridge.com

3. NVX Holdings, Inc.

     92,677,981      $ 69,948,894.80     

214 West Huron St.

Chicago, Illinois 60654

Attn: Brandon M. Cruz

Email: #####@gohealth.com

4. Norwest Equity Partners IX, LP

     29,226,585      $ 22,058,823.53     

c/o Norwest Equity Partners

3600 IDS Center

80 South 8th Street

Minneapolis, Minnesota 55402

Attn: Charles P. Moorse

Email: #####@nep.com

Phone: (612) 215-1644

5. BCCJ, LLC

     43,817      $ 33,070.69     

214 West Huron St.

Chicago, Illinois 60654

Attn: Brandon M. Cruz

Email: #####@bcjcapital.com

6. Greiner Investments, LLC

     558,739      $ 421,709.93     

4760 Lodge Lane

Greenwood, Minnesota 55331

Attn: Jeffrey Greiner

Email: #####@northernpacificgroup.com

7. Blizzard Management Feeder, LLC

     31,516,863      $ 7,537,501.05     

c/o NVX Holdings, Inc.

214 West Huron St.

Chicago, Illinois 60654

Attn: Brandon M. Cruz

Email: #####@gohealth.com

8. OR GH I LLC

     1,439,481        —       

c/o Owl Rock Capital Partners

399 Park Ave., 38th Floor

New York, NY 10022

Attn: Alexis Maged



--------------------------------------------------------------------------------

9. OR GH II LLC

     319,885        —       

c/o Owl Rock Capital Partners

399 Park Ave., 38th Floor

New York, NY 10022

Attn: Alexis Maged

10. Rahm Emanuel

     186,101        —       

#####

#####

Email: #####

11. Alexander E. Timm

     124,151        —       

#####

#####

Email: #####

12. Joseph G. Flanagan

     124,151        —       

#####

#####

Email: #####

  

 

 

    

 

 

    

Total

     321,193,392      $ 100,000,000.00      —     

 

 

    

 

 

    

 

*

This Schedule of Members shall be updated from time to time to reflect any
adjustment with respect to any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Common
Units, or to reflect any additional issuances of Common Units pursuant to this
Agreement.



--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of _________________, 20___ (this “Joinder”),
is delivered pursuant to that certain Second Amended and Restated Limited
Liability Company Agreement, dated as of July 15, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“LLC Agreement”) of GoHealth Holdings, LLC, a Delaware limited liability company
(the “Company”), by and among the Company, GoHealth, Inc., a Delaware
corporation and the managing member of the Company (the “Corporation”), and each
of the Members from time to time party thereto. Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the LLC
Agreement.

 

  1.

Joinder to the LLC Agreement. Upon the execution of this Joinder by the
undersigned and delivery hereof to the Corporation, the undersigned hereby is
admitted as and hereafter will be a Member under the LLC Agreement and a party
thereto, with all the rights, privileges and responsibilities of a Member
thereunder. The undersigned hereby agrees that it shall comply with and be fully
bound by the terms of the LLC Agreement as if it had been a signatory thereto as
of the date thereof.

 

  2.

Incorporation by Reference. All terms and conditions of the LLC Agreement are
hereby incorporated by reference in this Joinder as if set forth herein in full.

 

  3.

Address. All notices under the LLC Agreement to the undersigned shall be direct
to:

[Name]

[Address]

[City, State, Zip Code]

Attn:

Facsimile:

E-mail:

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

[NAME OF NEW MEMBER] By:  

                          

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged and agreed

as of the date first set forth above:

GOHEALTH HOLDINGS, LLC By: GOHEALTH, INC., its Managing Member By:  

                     

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF AGREEMENT AND CONSENT OF SPOUSE

The undersigned spouse of _____________________________ (the “Member”), a party
to that certain Second Amended and Restated Limited Liability Company Agreement,
dated as of July 15, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”) of
GoHealth Holdings, LLC, a Delaware limited liability company (the “Company”), by
and among the Company, GoHealth, Inc., a Delaware corporation and the managing
member of the Company, and each of the Members from time to time party thereto
(capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Agreement), acknowledges on his or her own behalf
that:

I have read the Agreement and understand its contents. I acknowledge and
understand that under the Agreement, any interest I may have, community property
or otherwise, in the Units owned by the Member is subject to the terms of the
Agreement which include certain restrictions on Transfer.

I hereby consent to and approve the Agreement. I agree that said Units and any
interest I may have, community property or otherwise, in such Units are subject
to the provisions of the Agreement and that I will take no action at any time to
hinder operation of the Agreement on said Units or any interest I may have,
community property or otherwise, in said Units.

I hereby acknowledge that the meaning and legal consequences of the Agreement
have been explained fully to me and are understood by me, and that I am signing
this Agreement and consent without any duress and of free will.

Dated: _____________________________

 

[NAME OF SPOUSE] By:  

                                      

Name:  



--------------------------------------------------------------------------------

Exhibit B-2

FORM OF SPOUSE’S CONFIRMATION OF SEPARATE PROPERTY

I, the undersigned, the spouse of _____________________________ (the “Member”),
who is a party to that certain Second Amended and Restated Limited Liability
Company Agreement, dated as of July 15, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Agreement”)
of GoHealth Holdings, LLC, a Delaware limited liability company (the “Company”),
by and among the Company, GoHealth, Inc., a Delaware corporation and the
managing member of the Company, and each of the Members from time to time party
thereto (capitalized terms used but not otherwise defined herein have the
respective meanings set forth in the Agreement), acknowledge and confirm on that
the Units owned by said Member are the sole and separate property of said
Member, and I hereby disclaim any interest in same.

I hereby acknowledge that the meaning and legal consequences of this Member’s
spouse’s confirmation of separate property have been fully explained to me and
are understood by me, and that I am signing this Member’s spouse’s confirmation
of separate property without any duress and of free will.

Dated: _____________________________

 

[NAME OF SPOUSE] By:  

                          

Name:  